 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

SM ENERGY COMPANY

 

and

 

AMERICAN EAGLE ENERGY CORPORATION

 

DATED NOVEMBER 20, 2012

 

 

 

 

TABLE OF CONTENTS

 

      Page         ARTICLE I DEFINITIONS; INTERPRETATION 1   1.1 Definitions. 1
  1.2 Interpretation. 1         ARTICLE II Purchase and Sale 1   2.1 Purchase
and Sale. 1   2.2 Purchase Price. 1   2.3 Deposit. 2   2.4 Adjustments to
Purchase Price. 2   2.5 Allocated Value. 3   2.6 Settlement; Disputes. 4   2.7
Section 1031 Like-Kind Exchange. 5         ARTICLE III REPRESENTATIONS AND
WARRANTIES OF SM ENERGY 5   3.1 Organization, Existence. 5   3.2 Authorization.
5   3.3 No Conflicts. 5   3.4 Bankruptcy. 5   3.5 Foreign Person. 5   3.6
Litigation. 6   3.7 Material Contracts. 6   3.8 No Violation of Laws. 6   3.9
Royalties, Etc. 6   3.10 Imbalances. 6   3.11 Current Commitments. 7   3.12
Environmental. 7   3.13 Asset Taxes. 7   3.14 Brokers’ Fees. 7   3.15 Advance
Payments. 7   3.16 Partnerships. 7   3.17 No Other Representations or
Warranties; Disclosed Materials. 7         ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF BUYER 8   4.1 Organization; Existence. 8   4.2 Authorization. 8  
4.3 No Conflicts. 8   4.4 Consents. 8   4.5 Bankruptcy. 8   4.6 Litigation. 8  
4.7 Financing. 8   4.8 Independent Evaluation. 8   4.9 Brokers’ Fees. 9   4.10
Accredited Investor. 9         ARTICLE V ACCESS / DISCLAIMERS 9   5.1 Access. 9
  5.2 Confidentiality. 10   5.3 Disclaimers. 10         ARTICLE VI TITLE
MATTERS; CASUALTIES 11   6.1 SM Energy’s Title. 11   6.2 Notice of Title
Defects; Defect Adjustments. 11   6.3 Casualty or Condemnation Loss. 15   6.4
Preferential Rights and Consents to Assign. 15         ARTICLE VII ENVIRONMENTAL
MATTERS 17   7.1 Environmental Defects. 17   7.2 NORM, Wastes and Other
Substances. 19

 

 

 

 

ARTICLE VIII CERTAIN AGREEMENTS 19   8.1 Conduct of Business. 19   8.2
Governmental Bonds. 20   8.3 Notifications. 20         ARTICLE IX CONDITIONS TO
CLOSING 20   9.1 Buyer’s Conditions to Closing. 20   9.2 SM Energy’s Conditions
to Closing. 20         ARTICLE X Tax Matters 21   10.1 Asset Tax Liability. 21  
10.2 Transfer Taxes. 22   10.3 Asset Tax Reports and Returns. 22   10.4 Tax
Cooperation. 22         ARTICLE XI CLOSING 22   11.1 Date of Closing. 22   11.2
Place of Closing. 22   11.3 Closing Obligations. 22   11.4 Records. 23        
ARTICLE XII ACQUISITION TERMINATION AND REMEDIES 23   12.1 Right of Termination.
23   12.2 Effect of Termination. 23   12.3 Return of Documentation and
Confidentiality. 24         ARTICLE XIII ASSUMPTION; SURVIVAL; INDEMNIFICATION
24   13.1 Assumption by Buyer. 24   13.2 Indemnities of SM Energy. 24   13.3
Indemnities of Buyer. 24   13.4 Limitation on Liability. 25   13.5 Express
Negligence. 25   13.6 Exclusive Remedy for Agreement. 25   13.7 Indemnification
Procedures. 25   13.8 Survival. 27   13.9 Non-Compensatory Damages. 27        
ARTICLE XIV MISCELLANEOUS 27   14.1 Counterparts. 27   14.2 Notices. 27   14.3
Expenses. 28   14.4 Waivers; Rights Cumulative. 28   14.5 Relationship of the
Parties. 28   14.6 Entire Agreement; Conflicts. 29   14.7 Governing Law. 29  
14.8 Filings, Notices and Certain Governmental Approvals. 29   14.9 Amendment.
29   14.10 Parties in Interest. 29   14.11 Successors and Permitted Assigns. 29
  14.12 Publicity. 29   14.13 Preparation of Agreement. 30   14.14 Severability.
30

 

 

 

 

Schedules       Schedule 3.6 Litigation Schedule 3.7(a) Material Contracts
Schedule 3.8 Violation of Laws Schedule 3.10 Imbalances Schedule 3.11 AFEs
Schedule 3.12 Environmental Matters Schedule 3.13 Asset Taxes Schedule 3.16
Partnerships Schedule 6.4 Consents and Preferential Rights Schedule 8.1
Permitted Operations     Exhibits   Exhibit A Leases Exhibit B Wells Exhibit C
Form of Assignment

 



 

 



 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of November 20,
2012 (the “Execution Date”) between SM ENERGY COMPANY, a Delaware corporation
(“SM Energy”) and AMERICAN EAGLE ENERGY CORPORATION, a Nevada corporation
(“Buyer”). SM Energy and Buyer shall sometimes be referred to herein together as
the “Parties”, and each individually as a “Party”.

 

RECITALS

 

WHEREAS, SM Energy owns certain oil and gas leases located in Divide County,
North Dakota and associated assets as more fully described below; and

 

WHEREAS, SM Energy desires to sell and Buyer desires to purchase the Assets (as
defined below) upon the terms and conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS; INTERPRETATION

 

1.1          Definitions. Capitalized terms used in this Agreement shall have
the meanings given such terms in Annex I.

 

1.2          Interpretation. All references in this Agreement to Exhibits,
Appendices, Annexes, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Annexes, Articles, Sections,
subsections and other subdivisions of or to this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection,” and words of similar import, refer only to
Article, Section or subsection hereof in which such words occur. The word
“including” (in its various forms) means “including without limitation.” All
references to “$” or “dollars” shall be deemed references to United States
Dollars. Each accounting term not defined herein will have the meaning given to
it under GAAP, as in effect on the Execution Date. Pronouns in masculine,
feminine or neuter genders shall be construed to state and include any other
gender, and words, terms and titles (including terms defined herein) in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. Appendices, Annexes and Exhibits referred to
herein are attached to and made a part of this Agreement. Unless expressly
stated otherwise, references to any Law or contract shall mean such Law or
contract as it may be amended from time to time.

 

ARTICLE II
Purchase and Sale

 

2.1          Purchase and Sale.

 

(a)          Subject to the terms and conditions of this Agreement, Buyer agrees
to purchase from SM Energy, and SM Energy agrees to sell, assign and deliver to
Buyer the Assets for the consideration specified in this Article II.

 

(b)          SM Energy shall reserve and retain all of the Excluded Assets.

 

2.2          Purchase Price. Subject to the other terms and conditions of this
Agreement, the purchase price for the Assets shall be Nine Million, One Hundred
Thousand Dollars ($9,100,000.00) (the “Purchase Price”). The Purchase Price
shall be payable as follows:

 

(a)          Concurrently with the execution and delivery of this Agreement,
Buyer shall deposit by wire transfer in immediately available funds with SM
Energy, to be held in escrow by SM Energy pending Closing, the sum of $455,000
(such amount, together with any interest earned thereon. the “Deposit”).

 

1

 

 

(b)          At Closing, Buyer shall pay SM Energy the Closing Amount by wire
transfer in immediately available funds.

 

2.3          Deposit.

 

(a)          If the transactions contemplated by Section 2.1 are not consummated
on or before the Closing Date because of: (i) the failure of Buyer to materially
perform any of its obligations hereunder, or (ii) the failure of any of Buyer’s
representations or warranties hereunder to be true and correct in all material
respects as of the date of this Agreement and as of the Closing, then, in such
event, SM Energy shall have the right to terminate this Agreement and receive
the Deposit free of any claims by Buyer thereto.

 

(b)          If this Agreement is terminated by the mutual written agreement of
the Parties, or if the Closing does not occur on or before the Closing Date for
any reason other than as set forth in Section 2.3(a), then Buyer shall be
entitled to the delivery of the Deposit, free of any claims by SM Energy with
respect thereto.

 

(c)          In the event of any termination of this Agreement as contemplated
by Section 2.3(a) or Section 2.3(b) above, the Parties shall, in each case,
thereupon have the rights and obligations set forth in Section 12.2 and Section
12.3.

 

2.4          Adjustments to Purchase Price.

 

(a)          For purposes of determining the amounts of the adjustments to the
Purchase Price provided for in this Section 2.4, the principles set forth in
this Section 2.4(a) shall apply. Buyer shall be entitled to all production of
Hydrocarbons from or attributable to the Units, Leases, and Wells at and after
the Effective Time (and all products and proceeds attributable thereto), and to
all other income, proceeds, receipts and credits earned with respect to the
Assets at or after the Effective Time, and shall be responsible for (and
entitled t o any refunds with respect to) all Operating Expenses incurred at and
after the Effective Time. SM Energy shall be entitled to all Hydrocarbon
production from or attributable to Units, Leases and Wells prior to the
Effective Time (and all products and proceeds attributable thereto), and to all
other income, proceeds, receipts and credits earned with respect to the Assets
prior to the Effective Time, and shall be responsible for (and entitled to any
refunds with respect to) all Operating Expenses incurred prior to the Effective
Time. “Earned” and “incurred”, as used in the Agreement shall be interpreted in
accordance with GAAP and Council of Petroleum Accountants Society standards,
except as otherwise specified herein. For purposes of allocating production (and
proceeds and accounts receivable with respect thereto), under this Section 2.4,
(i) liquid Hydrocarbons shall be deemed to be “from or attributable to” the
Units, Leases and Wells when they pass through the pipeline connecting into the
storage facilities into which they are run and (ii) gaseous Hydrocarbons shall
be deemed to be “from or attributable to” the Units, Leases and Wells when they
pass through the royalty measurement meters, delivery point sales meters or
custody transfer meters on the gathering lines or pipelines through which they
are transported (whichever meter is closest to the well). SM Energy shall
utilize reasonable interpolative procedures, consistent with industry practice,
to arrive at an allocation of production when exact meter readings or gauging
and strapping data are not available. As part of the Preliminary Settlement
Statement, Buyer shall provide to SM Energy such data as is reasonably necessary
to support any estimated allocation, for purposes of establishing the Closing
Amount.

 

(b)          The Purchase Price shall be adjusted upward by the following
amounts (without duplication):

 

(i)          an amount equal to the value of all Hydrocarbons produced from or
attributable to the Assets in storage or existing in stock tanks, pipelines
and/or plants (including inventory) as of the Effective Time, the value to be
based upon the contract price in effect as of the Effective Time (or if there is
no contract price, then the market price in effect as of the Effective Time in
the field in which such Hydrocarbons were produced or if actually sold prior to
the date of determination, the proceeds actually recovered by SM Energy
attributable to such sale), net of amounts payable as royalties, overriding
royalties and other burdens upon, measured by or payable out of such production
and Asset Taxes;

 

2

 

 

(ii)         an amount equal to all Operating Expenses and other costs and
expenses paid by SM Energy that are attributable to the Assets during the
Interim Period, whether paid before or after the Effective Time;

 

(iii)        to the extent that SM Energy is under-produced or has
over-delivered at the wellhead or into pipelines (in each case) as of the
Effective Time as shown with respect to the net Imbalances set forth in
Schedule 3.10, as complete and final settlement of all such Imbalances, to the
extent attributable to the Assets and subject to Section 2.4(d), the sum of
$0.00;

 

(iv)        Subject Transfer Taxes paid by any SM Energy with respect to the
transactions contemplated by this Agreement; and

 

(v)         any other amount provided for elsewhere in this Agreement or
otherwise agreed upon by the Parties.

 

(c)          The Purchase Price shall be adjusted downward by the following
amounts (without duplication):

 

(i)          an amount equal to all proceeds actually received by SM Energy
attributable to the sale of Hydrocarbons (A) produced from or attributable to
the Assets during the Interim Period or (B) contained in storage or existing in
stock tanks, pipelines and/or plants (including inventory) as of the Effective
Time for which an upward Purchase Price adjustment was made pursuant to
Section 2.4(b);

 

(ii)         if SM Energy makes the election under Section 6.2(c)(i) with
respect to a Title Defect, the Title Defect Amount with respect to such Title
Defect if the Title Defect Amount has been determined prior to Closing;

 

(iii)        if SM Energy makes the election under Section 7.1(b)(i) with
respect to an Environmental Defect, the Remediation Amount with respect to such
Environmental Defect if the Remediation Amount has been determined prior to
Closing;

 

(iv)        an amount determined pursuant to Section 7.1(b)(iii),
Section 6.4(c)(ii) or Section 6.4(d)(i), as applicable, for any Asset excluded
from the transaction contemplated hereby pursuant to such Sections;

 

(v)         the value of any Casualty Loss pursuant to Section 6.3(b)(B);

 

(vi)        to the extent that SM Energy is over-produced or has under-delivered
at the wellhead or into pipelines (in each case) as of the Effective Time as
shown with respect to the net Imbalances set forth in Schedule 3.10, as complete
and final settlement of all such Imbalances, to the extent attributable to the
Assets and subject to Section 2.4(d), the sum of $0.00; and

 

(vii)       any other amount provided for elsewhere in this Agreement or
otherwise agreed upon by the Parties.

 

(d)          If, prior to Closing, Buyer or SM Energy discovers an error in the
Imbalances set forth in Schedule 3.10, then the Purchase Price shall be further
adjusted at Closing (based on a value of $3 per Mcf) pursuant to
Section 2.4(b)(iii) or Section 2.4(c)(vi), as applicable, and Schedule 3.10 will
be deemed amended immediately prior to the Closing to reflect the Imbalances for
which the Purchase Price is so adjusted.

 

2.5          Allocated Value. SM Energy and Buyer have agreed upon an allocation
of the unadjusted Purchase Price among each of the Assets, and such allocations
are set forth on Exhibit A and Exhibit B (the “Allocated Value”). SM Energy and
Buyer agree that the Allocated Values shall be used in calculating adjustments
to the Purchase Price as provided herein. Any adjustments to the Purchase Price,
other than the adjustments provided for in Section 2.4, shall be applied on a
pro rata basis to the amounts set forth in Exhibit A or Exhibit B, as
applicable, for all Assets. After all such adjustments are made, any adjustments
to the Purchase Price made pursuant to Section 2.4 shall be applied to the
amounts set forth on Exhibit A or Exhibit B, as applicable, for the particular
affected Assets. For tax purposes, the Parties agree to report the transactions
contemplated by this Agreement in a manner consistent with the terms of this
Agreement, including the allocations set forth above as of the Closing Date, and
that neither Party will take any position inconsistent therewith, including in
any tax return, refund claim, litigation, arbitration, or otherwise.

 

3

 

 

2.6          Settlement; Disputes.

 

(a)          Not less than five (5) Business Days prior to the Closing, SM
Energy shall prepare and submit to Buyer for review a draft settlement statement
using the best information available to SM Energy (the “Preliminary Settlement
Statement”) that shall set forth the adjusted Purchase Price reflecting each
adjustment made in good faith in accordance with this Agreement as of the date
of preparation of such Preliminary Settlement Statement. Within three (3)
Business Days of receipt of the Preliminary Settlement Statement, Buyer has the
right, but not the obligation, to deliver to SM Energy a written report
containing all changes with the explanation therefor that Buyer proposes to be
made to the Preliminary Settlement Statement. The Preliminary Settlement
Statement, as agreed upon by the Parties, will be used to adjust the Purchase
Price at Closing (such adjusted price, the “Preliminary Purchase Price”). If the
Parties cannot agree on the Preliminary Settlement Statement prior to the
Closing, the Preliminary Settlement Statement as presented by SM Energy will be
used to adjust the Purchase Price at Closing.

 

(b)          On or before 120 days after the Closing, a final settlement
statement (the “Final Settlement Statement”) will be prepared by SM Energy,
based on actual income and expenses during the Interim Period and which takes
into account all final adjustments made to the Purchase Price and shows the
resulting final adjusted Purchase Price (the “Final Purchase Price”). SM Energy
shall, at Buyer’s request, supply reasonable documentation in its or its
Affiliates possession available to support the actual revenue, expenses and
other items for which adjustments are made. The Final Settlement Statement shall
set forth the actual proration of the amounts required by this Agreement. As
soon as practicable, and in any event within 45 days, after receipt of the Final
Settlement Statement, Buyer has the right, but not the obligation, to return a
written report containing any proposed changes to the Final Settlement Statement
and an explanation of any such changes and the reasons therefor (the “Dispute
Notice”). If the Final Purchase Price set forth in the Final Settlement
Statement is mutually agreed upon by SM Energy and Buyer, the Final Settlement
Statement and the Final Purchase Price shall be final and binding on the
Parties. Once the Final Purchase Price has been agreed upon by the Parties
pursuant to this Section 2.6(b) or determined by the Accounting Arbitrator
pursuant to Section 2.6(c), as applicable, the Parties shall execute a
certificate setting forth such agreed or determined, as applicable, Final
Purchase Price, which shall be binding on the Parties for all purposes of this
Agreement.

 

(c)          If the Parties are unable to resolve the matters addressed in the
Dispute Notice, each of Buyer and SM Energy shall, within 14 Business Days
following the delivery of such Dispute Notice, summarize its position with
regard to such dispute in a written document and submit such summaries to the
Houston, Texas office of KPMG LLP or such other Person as the Parties may
mutually select (the “Accounting Arbitrator”), together with the Dispute Notice,
the Final Settlement Statement and any other documentation such Party may desire
to submit. Within 20 Business Days after receiving the Parties’ respective
submissions, the Accounting Arbitrator shall render a decision choosing either
SM Energy’s position or Buyer’s position with respect to each matter addressed
in any Dispute Notice, based on the materials described above. Any decision
rendered by the Accounting Arbitrator pursuant hereto shall be final, conclusive
and binding on the Parties and will be enforceable against any of the Parties in
any court of competent jurisdiction. The costs of such Accounting Arbitrator
shall be borne one-half by Buyer and one-half by SM Energy.

 

4

 

 

2.7          Section 1031 Like-Kind Exchange. SM Energy and Buyer hereby agree
that SM Energy shall have the right at any time prior to completion of all the
transactions that are to occur at Closing to assign all or a portion of its
rights under this Agreement to a Qualified Intermediary (as that term is defined
in Section 1.1031(k)-1(g)(4)(v) of the Treasury Regulations) in order to
accomplish the transaction in a manner that will comply, either in whole or in
part, with the requirements of a like-kind exchange pursuant to Section 1031 of
the Code. Likewise, Buyer shall have the right at any time prior to completion
of all the transactions that are to occur at Closing to assign all or a portion
of its rights under this Agreement to a Qualified Intermediary for the same
purpose. If SM Energy assigns all or any of its rights under this Agreement for
this purpose, Buyer agrees to (a) consent to SM Energy’s assignment of its
rights in this Agreement, which assignment shall be in a form reasonably
acceptable to Buyer, and (b) pay the Purchase Price (or a designated portion
thereof as specified by SM Energy) into a qualified escrow or qualified trust
account(s) at Closing as directed in writing. If Buyer assigns all or any of its
rights under this Agreement for this purpose, SM Energy agrees to (i) consent to
Buyer’s assignment of its rights in this Agreement, which assignment shall be in
a form reasonably acceptable to SM Energy, (ii) accept the Purchase Price from
the qualified escrow or qualified trust account at Closing, and (iii) at
Closing, convey and assign directly to Buyer the Assets (or any portion thereof)
as directed by Buyer. SM Energy and Buyer acknowledge and agree that any
assignment of this Agreement (or any rights hereunder) to a Qualified
Intermediary shall not release any Party from any of its respective liabilities
and obligations hereunder, and that neither Party represents to the other Party
that any particular tax treatment will be given to any Party as a result
thereof. The Party electing to assign all or any of its rights under this
Agreement pursuant to this Section 2.7 shall defend, indemnify, and hold
harmless the other Party and its Affiliates from all claims relating to such
election, including, without limitation, any failure by the Qualified
Intermediary to perform any obligation under this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SM ENERGY

 

SM Energy represents and warrants to Buyer as follows:

 

3.1          Organization, Existence. SM Energy is a corporation duly formed and
validly existing under the Laws of the State of Delaware. SM Energy has all
requisite power and authority to own and operate its property (including,
without limitation, the Assets) and to carry on its business as now conducted.
SM Energy is duly licensed or qualified to do business as a foreign corporation
and is in good standing in all jurisdictions in which such qualification is
required by Law, except where the failure to qualify or be in good standing
would not have a Material Adverse Effect.

 

3.2          Authorization. SM Energy has full power and authority to enter into
and perform this Agreement and the transactions contemplated herein. The
execution, delivery and performance by SM Energy of this Agreement has been, and
the execution, delivery and performance by SM Energy of all other documents
delivered pursuant to this Agreement will be when delivered, duly and validly
authorized and approved by all necessary corporate action on the part of SM
Energy. Assuming the due authorization, execution and delivery by the other
parties to such documents, this Agreement constitutes, and the other documents
delivered pursuant to this Agreement to which SM Energy is a party will
constitute when delivered, SM Energy’s legal, valid and binding obligations,
enforceable against SM Energy in accordance with their respective terms, subject
however to the effects of bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium and similar Laws relating to or affecting creditors’
rights, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

 

3.3          No Conflicts. Assuming the receipt of all Consents and the waiver
of all Preferential Rights, the execution, delivery and performance by SM Energy
of this Agreement and the consummation of the transactions contemplated hereby
does not and will not (a) conflict with or result in a breach of any provisions
of the organizational documents or other governing documents of SM Energy, (b)
except for Permitted Encumbrances, result in a default or the creation of any
Encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or other material agreement (other than the Leases
or Applicable Contracts) to which SM Energy is a party or by which SM Energy or
the Assets may be bound or (c) violate any Law applicable to SM Energy or any of
the Assets, except in the case of clauses (b) and (c) where such default,
Encumbrance, termination, cancellation, acceleration or violation would not have
a material adverse effect upon the ability of SM Energy to consummate the
transactions contemplated by this Agreement.

 

3.4          Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to SM Energy’ Knowledge,
threatened in writing against SM Energy.

 

3.5          Foreign Person. SM Energy is not a “disregarded entity” or a
“foreign person” within the meaning of Section 1445 of the Code and its
implementing Treasury Regulations.

 

5

 

 

3.6          Litigation. Except as set forth in Schedule 3.6, as of the
Execution Date, there are no investigations, suits, actions or litigation by any
Person by or before any Governmental Authority, and no legal, administrative or
arbitration proceedings, pending or, to SM Energy’s Knowledge, threatened in
writing against SM Energy with respect to its ownership or operation of the
Assets.

 

3.7          Material Contracts.

 

(a)          Schedule 3.7(a) sets forth all Applicable Contracts of the type
described below (collectively, the “Material Contracts”):

 

(i)          any Applicable Contract that can reasonably be expected to result
in aggregate payments by SM Energy of more than $50,000 during the current or
any subsequent fiscal year or $100,000 in the aggregate over the term of such
Applicable Contract (in each case, based solely on the terms thereof and without
regard to any expected increase in volumes or revenues) that cannot be
terminated by the SM Energy on not greater than 90 days’ notice;

 

(ii)         any Applicable Contract that can reasonably be expected to result
in aggregate revenues to SM Energy of more than $50,000 during the current or
any subsequent fiscal year or $100,000 in the aggregate over the term of such
Applicable Contract (in each case, based solely on the terms thereof and without
regard to any expected increase in volumes or revenues);

 

(iii)        any Applicable Contract that (A) is a Hydrocarbon purchase and
sale, gathering, transportation, processing, compression or similar Contract
pursuant to which SM Energy received annual revenues or makes annual payments in
excess of $100,000 and (B) is not terminable by SM Energy or its assignee
without penalty on 60 days’ or less notice;

 

(iv)        any Applicable Contract that is an indenture, mortgage, loan, credit
or sale-leaseback, guaranty of any obligation, bonds, letters of credit or
similar financial Contract, except any such Applicable Contract with an
aggregate outstanding principal amount not exceeding $50,000;

 

(v)         any Applicable Contract that constitutes a lease under which SM
Energy is the lessor or the lessee of real, immovable, personal or movable
property which lease (A) cannot be terminated by SM Energy without penalty upon
60 days or less notice and (B) involves an annual base rental of more than
$50,000; and

 

(vi)        Applicable Contracts with any Affiliate of SM Energy that will be
binding on Buyer after the Closing Date and will not be terminable by Buyer
within 30 days’ or less notice other than joint operating agreements.

 

(b)          Except for such matters that would not have a Material Adverse
Effect, there exist no defaults under the Material Contracts by SM Energy or, to
SM Energy’s Knowledge, by any other Person that is a party to such Material
Contracts.

 

3.8          No Violation of Laws. Except as set forth on Schedule 3.8 and
except where such violations would not have a Material Adverse Effect, as of the
Execution Date, to SM Energy’s Knowledge, SM Energy and its Affiliates are not
in violation of any applicable Laws with respect to the ownership and operation
(where applicable) by SM Energy of the Assets. This Section 3.8 does not include
any matters with respect to Environmental Laws, such matters being addressed
exclusively in Section 3.12.

 

3.9          Royalties, Etc. Except as would not have a Material Adverse Effect
and except for such items that are being held in suspense as permitted pursuant
to applicable Law, SM Energy has paid all Burdens due by SM Energy with respect
the Assets or, if SM Energy has not paid any such Burdens, is contesting such
unpaid Burdens in good faith.

 

3.10        Imbalances. Schedule 3.10 sets forth all material Imbalances
associated with the Assets as of the Effective Time.

 

6

 

 

3.11       Current Commitments. Schedule 3.11 sets forth, as of the Execution
Date, all authorities for expenditures relating to the Assets to drill or rework
Wells (“AFEs”) for which all of the activities anticipated in such AFEs have not
been completed by the Execution Date.

 

3.12       Environmental.

 

(a)          With respect to the Assets, SM Energy has not entered into, and is
not subject to, any agreement, consent, order, decree, judgment, license or
permit condition or other directive of any Governmental Authority that (i) are
in existence as of the Execution Date, (ii) are based on any Environmental Laws
that relate to the future use of any of the Assets and (iii) require any change
in the present conditions of any of the Assets.

 

(b)          Except as set forth in Schedule 3.12, as of the Execution Date, SM
Energy has not received written notice from any Person of any release, disposal,
event, condition, circumstance, activity, practice or incident concerning any
land, facility, asset or property included in the Assets that: (i) interferes
with or prevents compliance by SM Energy with any Environmental Law or the terms
of any license or permit issued pursuant thereto or (ii) gives rise to or
results in any common Law or other liability of SM Energy to any Person which,
in the case of either clause (i) or (ii) hereof, would have a Material Adverse
Effect.

 

3.13       Asset Taxes. Except as disclosed in Schedule 3.13, all Asset Taxes
that have become due and payable by SM Energy prior to the Effective Time have
been properly paid other than any Asset Taxes that are being contested in good
faith.

 

3.14      Brokers’ Fees. SM Energy has incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Buyer or any Affiliate of Buyer shall
have any responsibility.

 

3.15       Advance Payments. SM Energy is not obligated by virtue of any
take-or-pay payment, advance payment or other similar payment (other than
royalties, overriding royalties and similar arrangements reflected with respect
to the Net Revenue Interests for the Wells set forth in Exhibit B and gas
balancing arrangements), to deliver Hydrocarbons attributable to the Assets, or
proceeds from the sale thereof, at some future time without receiving payment
therefore at or after the time of delivery.

 

3.16       Partnerships. Schedule 3.16 sets forth all of the Assets that are
deemed by agreement or applicable Law to be held by a partnership for federal
Tax purposes and, to the extent any of the Assets are deemed by agreement or
applicable Law to be held by a partnership for federal Tax purposes.

 

3.17       No Other Representations or Warranties; Disclosed Materials. Except
for the representations and warranties contained in this Agreement (as qualified
by the Schedules), neither SM Energy nor any other Person makes (and Buyer is
not relying upon) any other express or implied representation or warranty with
respect to SM Energy (including the value, condition or use of any of the
Assets) or the transactions contemplated by this Agreement, and SM Energy
disclaims any other representations or warranties not contained in this
Agreement, whether made by SM Energy, any Affiliate of SM Energy, or any of
their respective officers, directors, managers, employees or agents. Except for
the representations and warranties contained in this Agreement (as qualified by
the Schedules), SM Energy disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement or information made,
communicated or furnished (orally or in writing) to Buyer or any of its
Affiliates or any of its officers, directors, managers, employees or agents
(including any opinion, information, projection or advice that may have been or
may be provided to Buyer by any director, officer, employee, agent, consultant
or representative of SM Energy, or any of its Affiliates). The disclosure of any
matter or item in the Schedules shall not be deemed to constitute an
acknowledgement that any such matter is required to be disclosed or is material
or that such matter would or would reasonably be expected to result in a
Material Adverse Effect.

 

7

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to SM Energy the following:

 

4.1         Organization; Existence. Buyer is a corporation duly formed and
validly existing under the Laws of Nevada. Buyer has all requisite power and
authority to own and operate its property (including, at Closing, the Assets)
and to carry on its business as now conducted. Buyer is duly licensed or
qualified to do business as a foreign corporation and is in good standing in all
jurisdictions in which such qualification is required by Law except where the
failure to qualify or be in good standing would not have a material adverse
effect upon the ability of Buyer to consummate the transactions contemplated by
this Agreement.

 

4.2          Authorization. Buyer has full power and authority to enter into and
perform this Agreement to which it is a party and the transactions contemplated
herein and therein. The execution, delivery and performance by Buyer of this
Agreement has been, and the execution, delivery and performance by Buyer of all
other documents delivered pursuant to this Agreement will be when delivered,
duly and validly authorized and approved by all necessary corporate action on
the part of Buyer. Assuming the due authorization, execution and delivery by the
other parties to such documents, this Agreement constitutes, and the other
documents delivered pursuant to this Agreement to which Buyer is a party will
constitute, Buyer’s legal, valid and binding obligations, enforceable against
Buyer in accordance with their respective terms, subject however to the effects
of bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
similar Laws relating to or affecting creditors’ rights, as well as to
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

 

4.3         No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the consummation of the transactions contemplated herein will
not (a) conflict with or result in a breach of any provisions of the
organizational or other governing documents of Buyer, (b) result in a default or
the creation of any Encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, license or other agreement to which Buyer
is a party or by which Buyer or any of its property may be bound or (c) violate
any Law applicable to Buyer or any of its property, except in the case of
clauses (b) and (c) where such default, Encumbrance, termination, cancellation,
acceleration or violation would not have a material adverse effect upon the
ability of Buyer to consummate the transactions contemplated by this Agreement.

 

4.4         Consents. There are no consents or other restrictions on assignment,
including requirements for consents from third parties to any assignment, in
each case, that would be applicable in connection with the consummation by Buyer
of the transactions contemplated by this Agreement.

 

4.5         Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against Buyer.

 

4.6         Litigation. There is no investigation, suit, action or litigation by
any Person or by or before any Governmental Authority, and no legal,
administrative or arbitration proceedings pending, or to Buyer’s knowledge,
threatened against Buyer, or to which Buyer is a party, that would affect the
ability of Buyer to consummate the transactions contemplated by this Agreement.

 

4.7         Financing. Buyer has applied for financing and, upon approval of the
lenders of such financing, shall have as of the Closing Date, sufficient funds
with which to pay the Closing Amount and consummate the transactions
contemplated by this Agreement.

 

4.8         Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities. In making its decision to enter into this Agreement and to
consummate the transaction contemplated herein, Buyer (a) has relied or shall
rely solely on its own independent investigation and evaluation of the Assets
and the advice of its own legal, tax, economic, environmental, engineering,
geological and geophysical advisors and the express provisions of this Agreement
and not on any comments, statements, projections or other materials made or
given by any representatives or consultants or advisors engaged by SM Energy,
and (b) has satisfied or shall satisfy itself through its own due diligence as
to the environmental and physical condition of and contractual arrangements and
other matters affecting the Assets.

 

8

 

 

4.9         Brokers’ Fees. Buyer has incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which SM Energy or any Affiliate of SM Energy
shall have any responsibility.

 

4.10       Accredited Investor. Buyer is an “accredited investor,” as such term
is defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for its own account and not with a view to a sale or
distribution thereof in violation of such Law and the rules and regulations
thereunder, any applicable state blue sky Laws or any other applicable
securities Laws.

 

ARTICLE V
ACCESS / DISCLAIMERS

 

5.1         Access.

 

(a)          From and after the Execution Date and up to and including the
Closing Date (or earlier termination of this Agreement), but subject to the
other provisions of this Agreement (including this Section 5.1) and obtaining
any required consents of third parties (with respect to which consents SM Energy
shall use its commercially reasonable efforts to obtain) and without prejudice
to Buyer’s existing rights of access as operator of the Assets, SM Energy shall
afford to Buyer, its Affiliates and its and their officers, employees, agents,
accountants, attorneys, investment bankers, consultants and other authorized
representatives (collectively, “Buyer’s Representatives”) reasonable access,
during normal business hours, to the Assets and all Records in SM Energy’s or
any of its Affiliates’ possession. SM Energy shall also make available to Buyer
and Buyer’s Representatives, upon reasonable notice during normal business
hours, SM Energy’s personnel knowledgeable with respect to the Assets in order
that Buyer may make such diligence investigation as Buyer considers necessary or
appropriate. All investigations and due diligence conducted by Buyer or any
Buyer’s Representative shall be conducted at Buyer’s sole cost, risk and
expense; and any conclusions made from any examination done by Buyer or any
Buyer’s Representative shall result from Buyer’s own independent review and
judgment. Buyer shall give SM Energy reasonable prior written notice before
entering onto any of the Assets and SM Energy shall have the right to have its
representatives present at any time any Buyer’s Representative is present on the
Assets. Buyer shall, and shall cause all of the Buyer’s Representatives to,
abide by Buyer’s safety rules, regulations and operating policies applicable to
the Assets as currently operated by Buyer while conducting its due diligence
evaluation of the Assets including any environmental or other inspection or
assessment of the Assets.

 

(b)          Buyer shall not conduct any sampling, boring, drilling or other
invasive investigation activities (“Invasive Activities”) on or with respect to
any of the Assets without SM Energy’s prior written consent, which consent may
be withheld in the sole and absolute discretion of SM Energy for any reason
whatsoever.

 

(c)          Subject to provisions of existing agreements under which Buyer
operates the Assets (which shall control in the event of any conflict), Buyer
agrees to defend, indemnify and hold harmless the SM Indemnified Parties from
and against any and all Liabilities arising out of, resulting from or relating
to any field visit, environmental property assessment or other due diligence
activity conducted by Buyer or any Buyer’s Representative (including an Invasive
Activity, if any) with respect to the Assets, EVEN IF SUCH LIABILITIES ARISE OUT
OF OR RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY A MEMBER OF THE SM INDEMNIFIED PARTIES, EXCEPTING ONLY LIABILITIES
ACTUALLY RESULTING ON THE ACCOUNT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF A MEMBER OF THE SM INDEMNIFIED PARTIES.

 

(d)          Buyer agrees to promptly provide SM Energy with copies, but in any
event within 48 hours after its receipt or creation thereof, of all final
reports and test results prepared by Buyer, any of Buyer’s Representatives or
any third party consultants and which contain data collected or generated from
Buyer’s due diligence with respect to the Assets (including an Invasive
Activity, if any). Buyer shall not be deemed by providing such documents, and SM
Energy shall not be deemed by its receipt of said documents to have made any
representation or warranty, expressed, implied or statutory as to the condition
to the Assets or to the accuracy of said documents or the information contained
therein.

 

9

 

 

(e)          Upon completion of Buyer’s due diligence, Buyer shall, at its sole
cost and expense and without any cost or expense to SM Energy or its Affiliates
(i) repair all damage done to the Assets in connection with Buyer’s due
diligence, (ii) restore the Assets to the approximate same or better condition
in existence prior to commencement of Buyer’s due diligence and (iii) remove all
equipment, tools or other property brought onto the Assets in connection with
Buyer’s due diligence. Any disturbance to the Assets (including, without
limitation, the real property associated with such Assets) resulting from
Buyer’s due diligence will be promptly corrected by Buyer.

 

(f)          During all periods that Buyer and/or any of Buyer’s Representatives
are present on the Assets, Buyer shall maintain, at its sole expense the
policies of insurance of the types and in the amounts currently in force in
Buyer’s capacity as operator of the Assets.

 

5.2         Confidentiality. Buyer acknowledges that, pursuant to its right of
access to the Records and the Assets, Buyer will become privy to confidential
and other information of SM Energy and that such confidential information shall
be held confidential by Buyer and Buyer’s Representatives in accordance with the
terms of the Confidentiality Agreement. If Closing should occur, (I) the
foregoing confidentiality restriction on Buyer, including the Confidentiality
Agreement, shall terminate (except as to (a) any Assets that are excluded from
the transactions contemplated hereby pursuant to the provisions of this
Agreement, and (b) the Excluded Assets); and (II) SM Energy shall be bound by
its confidentiality restrictions pursuant to the Confidentiality Agreement.

 

5.3         Disclaimers.

 

(a)          EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN article III, (I)
SM ENERGY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED,
AND (II) SM ENERGY EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO BUYER OR ANY BUYER’s REPRESENTATIVE (INCLUDING, WITHOUT
LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF SM ENERGY OR ANY OF ITS AFFILIATES).

 

(b)          EXCEPT AS EXPRESSLY SET FORTH IN article III, AND WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, SM ENERGY EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO
ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA
OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE ability
to produce HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII)
THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY SM ENERGY OR THIRD PARTIES WITH
RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE TO BUYER OR ANY BUYER’s REPRESENTATIVE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS EXPRESSLY REPRESENTED
OTHERWISE IN article III, SM ENERGY FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT
VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF CONSIDERATION, IT
BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED
TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN,
LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE
MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.

 

10

 

 

(c)          OTHER THAN THOSE REPRESENTATIONS SET FORTH IN SECTION 3.12, SM
ENERGY HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS
INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE
ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND SUBJECT TO BUYER’S limited RIGHTS UNDER
SECTION 7.1, BUYER SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE
IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND THAT BUYER
HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS
APPROPRIATE.

 

(d)          SM ENERGY and Buyer agree that, to the extent required by
applicable law to be effective, the disclaimers of certain representations and
warranties contained in this Section 5.3 are “conspicuous” disclaimers for the
purpose of any applicable Law.

 

ARTICLE VI
TITLE MATTERS; CASUALTIES

 

6.1         SM Energy’s Title. Without limiting Buyer’s remedies for Title
Defects set forth in this Article VI, SM Energy makes no warranty or
representation, express, implied, statutory or otherwise with respect to its
title to any of the Assets and Buyer hereby acknowledges and agrees that Buyer’s
sole remedy for any defect of title, including any Title Defect, with respect to
any of the Assets shall be as set forth in Section 6.2.

 

6.2         Notice of Title Defects; Defect Adjustments.

 

(a)          Title Defect Notices. On or before 4:00 p.m. (Mountain Time) on
December 8, 2012 (the “Defect Claim Date”), Buyer shall have the right, but not
the obligation, to deliver notices to SM Energy meeting the requirements of this
Section 6.2(a) (each, a “Title Defect Notice”) setting forth any matters which,
in Buyer’s reasonable opinion, constitute Title Defects and which Buyer asserts
as a Title Defect pursuant to this Section 6.2. For all purposes of this
Agreement and notwithstanding anything herein to the contrary, Buyer shall be
deemed to have waived, and SM Energy shall have no liability for, any Title
Defect that Buyer fails to assert as a Title Defect pursuant to a Title Defect
Notice delivered in compliance with this Section 6.2(a) and received by SM
Energy on or before the Defect Claim Date. To be effective, each Title Defect
Notice shall be in writing and shall include (i) a description of the alleged
Title Defect and the Assets affected by such Title Defect (each a “Title Defect
Property”), (ii) the Allocated Value of each Title Defect Property, (iii)
supporting documents reasonably necessary for SM Energy to verify the existence
of the alleged Title Defect(s), (iv) the amount by which Buyer reasonably
believes the Allocated Value of each Title Defect Property is reduced by the
alleged Title Defect(s), and (v) the computations upon which Buyer’s belief is
based. To give SM Energy an opportunity to commence reviewing and curing Title
Defects, Buyer agrees to use reasonable efforts to give SM Energy, on or before
the end of each calendar week prior to the Defect Claim Date, written notice of
all alleged Title Defects discovered by Buyer during the preceding calendar
week, which notice may be preliminary in nature and supplemented prior to the
expiration of the applicable Defect Claim Date. Buyer shall also promptly
furnish SM Energy with written notice of any Title Benefit that is discovered by
Buyer or any Buyer’s Representative while conducting Buyer’s due diligence with
respect to the Assets prior to the Defect Claim Date.

 

11

 

 

(b)          Title Benefit Notices. SM Energy shall have the right, but not the
obligation, to deliver to Buyer on or before the Defect Claim Date, a notice
setting forth any matters that, in SM Energy’s reasonable opinion, constitute
Title Benefits and that SM Energy asserts as a Title Benefit pursuant to this
Section 6.2 (each, a “Title Benefit Notice”) including (i) a description of the
Title Benefit and the Assets affected by the Title Benefit (the “Title Benefit
Property”), (ii) the amount by which SM Energy reasonably believes the Allocated
Value of the Title Benefit Property is increased by the Title Benefit and (iii)
the computations upon which SM Energy’s belief is based. SM Energy shall be
deemed to have waived all Title Benefits of which it, or Buyer pursuant to
Section 6.2(a), has not given notice on or before the Defect Claim Date.

 

(c)          Remedies for Title Defects. Subject to SM Energy’s continuing right
to dispute the existence of a Title Defect or the Title Defect Amount asserted
with respect thereto and subject to the Individual Title Defect Threshold and
the Aggregate Deductible, in the event that any Title Defect properly asserted
by Buyer in accordance with Section 6.2(a) is not waived in writing by Buyer or
cured on or before Closing, SM Energy shall, at its sole option, elect to:

 

(i)          transfer, convey and assign the entirety of the Title Defect
Property that is subject to such Title Defect, together with all associated
Assets, to Buyer at Closing, and reduce the Purchase Price by the Title Defect
Amount;

 

(ii)         transfer, convey and assign the entirety of the Title Defect
Property that is subject to such Title Defect, together with all associated
Assets, to Buyer at Closing, in which event SM Energy shall have the right, for
a period of 110 days following the Closing Date (such period, the “Cure
Period”), to cure any Title Defect relating to such retained Title Defect
Property, and should SM Energy cure such Title Defect during the Cure Period,
then the Purchase Price shall not be adjusted. If SM Energy is unable to cure
any such Title Defect during the Cure Period, then the Purchase Price shall be
reduced by an amount equal to the Title Defect Amount; or

 

(iii)        transfer, convey and assign the entirety of the Title Defect
Property that is subject to such Title Defect, together with all associated
Assets, to Buyer at Closing, and indemnify Buyer against all Liability resulting
from such Title Defect with respect to the Assets pursuant to an indemnity
agreement mutually agreeable to the Parties.

 

(d)          Remedies for Title Benefits. With respect to each Well or Lease
affected by Title Benefits reported under this Section 6.2, the aggregate Title
Defect Amounts shall be decreased by an amount equal to the increase in the
Allocated Value for such Asset caused by such Title Benefits, as determined
pursuant to Section 6.2(g) (the “Title Benefit Amount”).

 

(e)          Exclusive Remedy. The provisions set forth in Section 6.2(c) and
Section 6.2(i) shall be the exclusive right and remedy of Buyer with respect to
SM Energy’s failure to have Defensible Title with respect to any Asset.

 

(f)          Title Defect Amount. The amount by which the Allocated Value of the
affected Title Defect Property is reduced as a result of the existence of such
Title Defect shall be the “Title Defect Amount” and shall be determined in
accordance with the following terms and conditions:

 

(i)          if Buyer and SM Energy agree on the Title Defect Amount, then that
amount shall be the Title Defect Amount;

 

(ii)         if the Title Defect is an Encumbrance that is undisputed and
liquidated in amount, then the Title Defect Amount shall be the amount necessary
to be paid to remove the Title Defect from the Title Defect Property;

 

(iii)        if the Title Defect represents a discrepancy between (A) the Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
for such Title Defect Property stated in Exhibit B, and the Working Interest
attributable to such Title Defect Property has been reduced proportionately,
then the Title Defect Amount shall be the product of the Allocated Value of such
Title Defect Property multiplied by a fraction, the numerator of which is the
positive difference between such Net Revenue Interest values, and the
denominator of which is the Net Revenue Interest for such Title Defect Property
stated in Exhibit B;

 

12

 

 

(iv)        if the Title Defect represents a discrepancy between (A) the Net
Acres for any Title Defect Property and (B) the Net Acres for such Title Defect
Property stated in Exhibit A then the Title Defect Amount shall be an amount
equal to (x) a fraction, the numerator of which is the Allocated Value
attributable to such Title Defect Property and the denominator of which is
number of Net Acres for such Title Defect Property stated in Exhibit A
multiplied by (y) such discrepancy between (I) the Net Acres for such Title
Defect Property stated in Exhibit A and (II) the Net Acres for any Title Defect
Property;

 

(v)         if the Title Defect represents an obligation or Encumbrance upon or
other defect in title to the Title Defect Property of a type not described
above, including a Title Defect that represents a discrepancy between (A) the
Net Revenue Interest for any Title Defect Property and (B) the Net Revenue
Interest for such Title Defect Property stated in Exhibit B, and the Working
Interest attributable to such Title Defect Property has not been reduced
proportionately, the applicable Title Defect Amount shall be determined by
taking into account the Allocated Value of the Title Defect Property, the
portion of the Title Defect Property affected by the Title Defect, the legal
effect of the Title Defect, the potential economic effect of the Title Defect
over the life of the Title Defect Property, the values placed upon the Title
Defect by Buyer and SM Energy and such other reasonable factors as are necessary
to make a proper evaluation; provided, however, that if such Title Defect is
reasonably capable of being cured, the Title Defect Amount shall not be greater
than the lesser of (A) the reasonable cost and expense of curing such Title
Defect and (B) the Allocated Value of such Title Defect Property;

 

(vi)        the Title Defect Amount with respect to a Title Defect Property
shall be determined without duplication of any costs or losses included in any
other Title Defect Amount hereunder; and

 

(vii)       notwithstanding anything to the contrary in this Article VI, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any single Title Defect Property shall not exceed the Allocated Value of
such Title Defect Property.

 

(g)          Title Benefit Amount. The Title Benefit Amount resulting from a
Title Benefit shall be determined in accordance with the following methodology,
terms and conditions:

 

(i)          if Buyer and SM Energy agree on the Title Benefit Amount, then that
amount shall be the Title Benefit Amount;

 

(ii)         if the Title Benefit represents an increase between (A) the Net
Revenue Interest for any Title Benefit Property and (B) the Net Revenue Interest
for such Title Benefit Property stated in Exhibit B, and the Working Interest
has increased proportionately, then the Title Benefit Amount shall be the
product of the Allocated Value of such Title Benefit Property multiplied by a
fraction, the numerator of which is the positive difference between such Net
Revenue Interest values, and the denominator of which is the Net Revenue
Interest for such Title Benefit Property stated in Exhibit B, provided that if
the Net Revenue increase does not affect the Title Benefit Property throughout
its entire life, the Title Benefit Amount determined under this Section 6.2(g)
shall be reduced to take into account the applicable time period only;

 

(iii)        if the Title Benefit represents an increase between (A) the Net
Acres for any Title Benefit Property and (B) the Net Acres for such Title
Benefit Property stated in Exhibit A, then the Title Benefit Amount shall be an
amount equal to (x) a fraction, the numerator of which is the Allocated Value
attributable to such Title Benefit Property and the denominator of which is the
number of Net Acres for such Title Benefit Property stated in Exhibit A
multiplied by (y) such discrepancy between (I) the Net Acres for such Title
Benefit Property stated in Exhibit A and (II) the Net Acres for any Title
Benefit Property, provided that if the Net Acre increase does not affect the
Title Benefit Property throughout its entire life, the Title Benefit Amount
determined under this Section 6.2(g) shall be reduced to take into account the
applicable time period only;

 

13

 

 

(iv)        if the Title Benefit is of a type not described above, then the
applicable Title Benefit Amount shall be determined by taking into account the
Allocated Value of the Title Benefit Property, the portion of the Title Benefit
Property affected by such Title Benefit, the legal effect of the Title Benefit,
the potential economic effect of the Title Benefit over the life of such Title
Benefit Property, the values placed upon the Title Benefit by Buyer and SM
Energy and such other reasonable factors as are necessary to make a proper
evaluation; and

 

(v)         the Title Benefit Amount with respect to a Title Benefit Property
shall be determined without duplication of any items or amounts included in any
other Title Benefit Amount hereunder.

 

(h)          Title Threshold and Deductibles. Notwithstanding anything to the
contrary, in no event shall there be any adjustments to the Purchase Price or
other remedies provided by SM Energy hereunder or under the Assignment: (i) for
any individual Title Defect for which the Title Defect Amount, or any Subject
Special Warranty Claim the amount of which, in either case, does not exceed the
Individual Title Defect Threshold and (ii) for any Title Defect for which the
Title Defect Amount or Subject Special Warranty Claim the amount of which, in
either case, exceeds the Individual Title Defect Threshold unless the sum of (A)
the aggregate Title Defect Amounts of all such Title Defects that exceed the
Individual Title Defect Threshold (excluding any Title Defect Amounts
attributable to Title Defects cured by SM Energy), plus (B) the aggregate
Remediation Amounts of all Environmental Defects that exceed the Individual
Environmental Threshold (excluding any Remediation Amounts attributable to (1)
Environmental Defects cured by SM Energy or (2) Environmental Defect Properties
retained by SM Energy pursuant to Section 7.1(b)(iii)), plus (C) the aggregate
amount of all Subject Special Warranty Claims that exceed the Individual Title
Defect Threshold (excluding the amounts of any Subject Special Warranty Claims
cured by SM Energy), exceeds 5.0% of the unadjusted Purchase Price (the
“Aggregate Deductible”), after which point Buyer shall be entitled to
adjustments to the Purchase Price only with respect to such Title Defects in
excess of the Aggregate Deductible. For the avoidance of doubt, if SM Energy
elects to transfer, convey and assign any Title Defect Property pursuant to
Section 6.2(c)(ii), the Purchase Price shall not be reduced by the Title Defect
Amount of such Title Defect Property and the Title Defect Amount relating to
such Title Defect Property will not be counted toward the Aggregate Deductible,
unless SM Energy is unable to cure such Title Defect during the Cure Period.

 

(i)          Title Dispute Resolution. The Parties agree to resolve disputes
concerning the following matters pursuant to this Section 6.2(i): (1) the
existence and scope of a Title Defect or Title Defect Amount, and (2) the
adequacy of SM Energy’s Title Defect curative materials and Buyer’s reasonable
satisfaction thereof (the “Title Disputed Matters”). The Parties agree to
attempt to initially resolve all disputes through good faith negotiations. If
the Parties cannot resolve disputes regarding items (1) and (2) on or before
Closing, the Closing shall be delayed as to only the Assets subject to the Title
Disputed Matters until the Parties finally resolve the dispute pursuant to this
Section 6.2(i); provided, however, if either Party asserts that the condition in
Section 9.1(d) or Section 9.2(d) has not been satisfied due, in whole or in
part, to Title Defects, then the Parties will resolve all Title Disputed Matters
pursuant to this Section 6.2(i) prior to Closing. In the event that neither
Party asserts that the condition in Section 9.1(d) or Section 9.2(d) has not
been satisfied, it is understood and agreed that the Parties shall proceed to
Closing as contemplated herein as to all Assets not covered by a Title Disputed
Matter. The Title Disputed Matters will be finally determined pursuant to this
Section 6.2(i). There shall be a single arbitrator, who shall be an attorney
with at least 10 years’ experience in oil and gas matters, as selected by mutual
agreement of Buyer and SM Energy within 15 days after any Party invokes the
provisions of this Section 6.2(i) to resolve such Dispute, and absent such
agreement, by the Houston office of the AAA (the “Title Arbitrator”). The
arbitration proceeding shall be held in Houston, Texas and shall be conducted in
accordance with the AAA Rules to the extent such rules do not conflict with the
terms of this Section 6.2(i). The Title Arbitrator’s determination shall be made
within 20 days after submission by the Parties of the matters in Dispute and
shall be final and binding upon both Parties, without right of appeal. In making
his determination, the Title Arbitrator shall be bound by the rules set forth in
Section 6.2(f) and Section 6.2(g) and, subject to the foregoing, may consider
such other matters as in the opinion of the Title Arbitrator are necessary to
make a proper determination. The Title Arbitrator, however, may not award (a)
Buyer a greater Title Defect Amount than the Title Defect Amount claimed by
Buyer in the applicable Title Defect Notice (which such Title Defect Amount
shall not exceed the Allocated Value of the applicable Title Defect Property) or
(b) SM Energy a greater Title Benefit Amount than the Title Benefit Amount
claimed by SM Energy in the applicable Title Benefit Notice. The Title
Arbitrator shall act as an expert for the limited purpose of determining the
specific disputed Title Defect, Title Benefit, Title Defect Amount or Title
Benefit Amount submitted by either Party and may not award damages, interest or
penalties to either Party with respect to any Dispute. SM Energy and Buyer shall
each bear its own legal fees and other costs of presenting its case to the Title
Arbitrator. Each of SM Energy and Buyer shall bear one-half of the costs and
expenses of the Title Arbitrator. To the extent that the award of the Title
Arbitrator with respect to any Title Defect Amount was not taken into account as
an adjustment to the Purchase Price or the aggregate Title Defect Amounts, as
applicable at Closing pursuant to Section 2.4 and an adjustment would otherwise
be required under the provisions of Section 6.2(c) or Section 6.2(d), as
applicable, then, within 10 days after the Title Arbitrator delivers written
notice to Buyer and SM Energy of its award with respect to such Title Defect
Amount or a Title Benefit Amount and subject to Section 6.2(h), the Purchase
Price will be adjusted pursuant to Section 2.4 by the amount so awarded by the
Title Arbitrator.

 

14

 

 

6.3         Casualty or Condemnation Loss.

 

(a)          Notwithstanding anything herein to the contrary, from and after the
Effective Time, if Closing occurs, Buyer shall assume all risk of loss with
respect to (i) production of Hydrocarbons from the Assets through normal
depletion (including watering out of any well, collapsed casing or sand
infiltration of any well) and (ii) the depreciation of personal property due to
ordinary wear and tear and, in each case, Buyer shall not assert such matters as
Casualty Losses or Title Defects hereunder.

 

(b)          If, from and after the Effective Time but prior to the Closing
Date, any portion of the Assets is damaged or destroyed by fire or other
casualty or is taken in condemnation or under right of eminent domain (a
“Casualty Loss”), and the resulting loss from such Casualty Loss exceeds
$100,000 based on the Allocated Value of the affected Assets, then (i) Buyer
shall nevertheless be required to close the transactions contemplated by this
Agreement and (ii) SM Energy shall elect by written notice to Buyer prior to
Closing to either (A) cause, at SM Energy’s sole cost and as promptly as
reasonably practicable (which work may extend after the Closing Date), each
Asset affected by such Casualty Loss to be repaired or restored to at least its
condition prior to such casualty or taking, or (B) reduce the Purchase Price by
the cost to repair or restore each Asset affected by such Casualty Loss to at
least its condition prior to such casualty or taking. In each case, SM Energy
shall retain all rights to insurance, condemnation awards and other claims
against third parties with respect to the casualty or taking except to the
extent the Parties otherwise agree in writing.

 

6.4         Preferential Rights and Consents to Assign.

 

(a)          SM Energy represents and warrants that all consents to assign
relating to the Assets (“Consents”) and preferential rights to purchase
(“Preferential Rights”) are listed on Schedule 6.4. The remedies set forth in
this Section 6.4 are the exclusive remedies under this Agreement related to the
Consents and Preferential Rights.

 

(b)          From and after the Execution Date up to Closing, SM Energy and
Buyer shall use their reasonable efforts to obtain all Consents and waivers of
all Preferential Rights (excluding any Customary Post-Closing Consents);
provided, however, that neither Party shall be required to incur any Liability
or pay any money in order to obtain such Consents or waivers.

 

(c)          Preferential Rights. SM Energy shall, within 10 days after the
Execution Date, send to each holder of a Preferential Right a notice requesting
the election or waiver by each such holder of its applicable Preferential Right,
in each case in compliance with the contractual provisions applicable to such
Preferential Right, requesting a waiver of such right. Any Preferential Right
must be exercised subject to all terms and conditions set forth in this
Agreement, including the successful closing of this Agreement pursuant to
Article XI. The consideration payable under this Agreement for any particular
Asset for purposes of Preferential Right notices shall be the Allocated Value of
such Asset.

 

15

 

 

(i)          All Assets burdened by Preferential Rights for which (A) the
applicable Preferential Right has been waived, or (B) the period to exercise
such Preferential Right has expired prior to the Closing without the applicable
holder of such Preferential Right electing to enforce its Preferential Right,
shall, in each case, be assigned to Buyer at the Closing pursuant to the
provisions of this Agreement.

 

(ii)         If, prior to the Closing (A) any holder of a Preferential Right
notifies SM Energy that it intends to consummate the purchase of the portion of
the Assets to which its Preferential Right applies or (B) the time for
exercising a Preferential Right has not expired and the holder of such
Preferential Right has not waived such Preferential Right, then, in each case,
such portion of the Assets affected by such Preferential Right shall be excluded
from the Assets to be conveyed to Buyer at Closing and the Purchase Price shall
be reduced by the Allocated Value of such excluded portion of the Assets. SM
Energy shall be entitled to all proceeds paid by a Person exercising a
Preferential Right prior to the Closing. If, after Closing (1) such holder of
such Preferential Right thereafter fails to consummate the purchase of the
portion of the Assets covered by such Preferential Right or (2) the time for
exercising such Preferential Right expires without exercise by the holder
thereof, then SM Energy shall (x) so notify Buyer and (y) on or before 10 days
following delivery of such notice, assign such portion of the Assets to Buyer
pursuant to an assignment in substantially the form of the Assignment and the
Purchase Price shall be increased by an amount equal to the Allocated Value of
the such portion of the Assets.

 

(d)          Consents. SM Energy, within 10 days after the Execution Date, shall
send to each holder of a Consent a notice seeking such holder’s consent to the
transactions contemplated hereby.

 

(i)          If (A) SM Energy fails to obtain a Consent prior to Closing and the
failure to obtain such Consent would cause (1) the assignment to Buyer of any
portion of the Assets to be void or (2) the termination of a Lease under the
express terms thereof or (B) a Consent requested by SM Energy is denied in
writing, then, in each case, that portion of the Assets affected by such Consent
shall be excluded from the Assets to be conveyed to Buyer at Closing and the
Purchase Price shall be reduced by the Allocated Value of such portion of the
Assets. In the event that a Consent that was not obtained prior to Closing is
obtained following Closing or the requirement to obtain such Consent is waived
by Buyer then, within 10 days after such Consent is obtained or the requirement
to obtain such Consent is waived by Buyer, (x) SM Energy shall assign such
excluded portion of the Assets to Buyer pursuant to an assignment in
substantially the form of the Assignment (and if the requirement to obtain a
Consent is waived by Buyer, Buyer shall have no claim against, and SM Energy
shall have no Liability for, the failure to obtain such Consent), and (y) Buyer
shall pay to SM Energy by wire transfer of immediately available funds an amount
equal to the amount by the Allocated Value of such portion of the Assets so
assigned.

 

(ii)         If (A) SM Energy fails to obtain a Consent prior to Closing and the
failure to obtain such Consent would not cause (1) the assignment to Buyer of
any portion of the Assets to be void or (2) the termination of a Lease under the
express terms thereof and (B) such Consent requested by SM Energy is not denied
in writing, then that portion of the Assets subject to such Consent shall be
assigned by SM Energy to Buyer at Closing pursuant to the Assignment and Buyer
shall have no claim against, and SM Energy shall have no Liability for, the
failure to obtain such Consent.

 

16

 

 

ARTICLE VII
ENVIRONMENTAL MATTERS

 

7.1         Environmental Defects.

 

(a)          Environmental Defects Notice. On or before the Defect Claim Date,
Buyer shall have the right, but not the obligation, to deliver notices to SM
Energy meeting the requirements of this Section 7.1(a) (each, an “Environmental
Defect Notice”) setting forth any matters that, in Buyer’s reasonable opinion,
constitute Environmental Defects and that Buyer asserts as Environmental Defects
pursuant to this Section 7.1. For all purposes of this Agreement, Buyer shall be
deemed to have waived any Environmental Defect that Buyer fails to properly
assert as an Environmental Defect pursuant to an Environmental Defect Notice
delivered in accordance with this Section 7.1(a) and received by SM Energy on or
before the Defect Claim Date. To be effective, each Environmental Defect Notice
shall be in writing and shall include: (i) a description of the Environmental
Condition constituting the alleged Environmental Defect, including the
Environmental Law(s) violated by such Environmental Defect, (ii) each Asset (or
portion thereof) affected by the alleged Environmental Defect (the
“Environmental Defect Property”), (iii) the Allocated Value of each
Environmental Defect Property, (iv) supporting documents reasonably necessary
for SM Energy to verify the existence of the alleged Environmental Defect, and
(v) a calculation of the Remediation Amount (itemized in reasonable detail) that
Buyer asserts is attributable to such alleged Environmental Defect. Buyer’s
calculation of the Remediation Amount included in the Environmental Defect
Notice must describe in reasonable detail the Remediation proposed for the
Environmental Condition that gives rise to the asserted Environmental Defect and
identify all assumptions used by Buyer in calculating the Remediation Amount,
including the standards that Buyer asserts must be met to comply with
Environmental Laws. SM Energy shall have the right, but not the obligation, to
cure any claimed Environmental Defect on or before Closing. To give SM Energy an
opportunity to commence reviewing and curing Environmental Defects, Buyer agrees
to use reasonable efforts to give SM Energy, on or before the end of each
calendar week prior to the Defect Claim Date, written notice of all alleged
Environmental Defects discovered by Buyer during the preceding calendar week,
which notice may be preliminary in nature and supplemented prior to the
expiration of the applicable Defect Claim Date.

 

(b)          Remedies for Environmental Defects. Subject to SM Energy’s
continuing right to dispute the existence of an Environmental Defect or the
Remediation Amount asserted with respect thereto and subject to the Individual
Environmental Threshold and the Aggregate Deductible, in the event that any
Environmental Defect timely asserted by Buyer in accordance with Section 7.1(a)
is not waived in writing by Buyer or cured on or before Closing, SM Energy
shall, at its sole option, elect to:

 

(i)          reduce the Purchase Price by the Remediation Amount for such
Environmental Defect;

 

(ii)         assume responsibility for the Remediation of such Environmental
Defect;

 

(iii)        retain the entirety of the Environmental Defect Property subject to
such Environmental Defect, together with all associated Assets, and reduce the
Purchase Price by an amount equal to the Allocated Value of the Environmental
Defect Property and associated Assets; or

 

(iv)        indemnify Buyer against all Liability resulting from such
Environmental Defect with respect to the Assets pursuant to an indemnity
agreement in a form mutually agreeable to the Parties.

 

If SM Energy elects the option set forth in clause (i) above, Buyer shall be
deemed to have assumed responsibility for all costs and expenses attributable to
the Remediation of the applicable Environmental Defect (net to the Assets) and
all Liabilities (net to the Assets) with respect thereto, and Buyer’s
obligations with respect to the foregoing shall be deemed to constitute part of
the Assumed Obligations. If SM Energy elects the option set forth in clause (ii)
above, SM Energy shall use its reasonable efforts to implement such Remediation
in a manner that is consistent with the requirements of Environmental Laws in a
timely fashion for the type of Remediation that SM Energy elects to undertake.
SM Energy will be deemed to have adequately completed the Remediation required
in the immediately preceding sentence at such time that SM Energy reasonably
believes that the Remediation has been implemented to the extent necessary to
comply with existing regulatory requirements.

 

(c)          Exclusive Remedy. Subject to Buyer’s remedy for a breach of SM
Energy’s representation contained in Section 3.12, Section 7.1(b) shall be the
exclusive right and remedy of Buyer with respect to any Environmental Defect.

 

17

 

 

(d)          Environmental Deductibles. Notwithstanding anything to the
contrary, in no event shall there be any adjustments to the Purchase Price or
other remedies provided by SM Energy for (i) any individual Environmental Defect
for which the Remediation Amount does not exceed the Individual Environmental
Threshold, or (ii) any Environmental Defect for which the Remediation Amount
exceeds the Individual Environmental Threshold, unless the sum of (A) the
aggregate Remediation Amounts of all such Environmental Defects that exceed the
Individual Environmental Threshold (excluding any Remediation Amounts
attributable to (1) Environmental Defects cured by SM Energy or (2)
Environmental Defect Properties that SM Energy elects to retain pursuant to
Section 7.1(b)(iii)), plus (B) the aggregate Title Defect Amounts of all Title
Defects that exceed the Individual Title Defect Threshold (excluding any Title
Defect Amounts attributable to Title Defects cured by SM Energy), exceeds the
Aggregate Deductible, after which point Buyer shall only be entitled to
adjustments to the Purchase Price with respect to such Environmental Defects in
excess of the Aggregate Deductible. For the avoidance of doubt, if SM Energy
elects to retain any Asset pursuant to Section 7.1(b)(iii), the Purchase Price
shall be reduced by the Allocated Value of such retained Asset and the
Remediation Amount for the Environmental Defect relating to such retained Asset
will not be counted towards the Aggregate Deductible. Notwithstanding anything
to the contrary in this Article VII, the aggregate Remediation Amounts
attributable to the effects of all Environmental Defects upon any single
Environmental Defect Property shall not exceed the Allocated Value of such
Environmental Defect Property.

 

(e)          Environmental Dispute Resolution. The Parties agree to resolve
disputes concerning the existence and scope of an Environmental Defect or
Remediation Amount pursuant to this Section 7.1(e) (the “Environmental Disputed
Matters”). The Parties agree to attempt to initially resolve all disputes
through good faith negotiations. If the Parties cannot resolve disputes
regarding Environmental Disputed Matters on or before Closing, the Closing shall
be delayed as to only the Assets subject to the Environmental Disputed Matters
until the Parties finally resolve the dispute pursuant to this Section 7.1(e);
provided, however, if either Party asserts that the condition in Section 9.1(d)
or Section 9.2(d) has not been satisfied due, in whole or in part, to
Environmental Defects, then the Parties will resolve all Environmental Disputed
Matters pursuant to this Section 7.1(e) prior to Closing. In the event that
neither Party asserts that the condition in Section 9.1(d) or Section 9.2(d) has
not been satisfied, it is understood and agreed that the Parties shall proceed
to Closing as contemplated herein as to all Assets not covered by a
Environmental Disputed Matter. The Environmental Disputed Matters will be
finally determined pursuant to this Section 7.1(e). There will be a single
arbitrator, who must be an environmental attorney with at least 10 years’
experience in environmental matters, as selected by mutual agreement of Buyer
and SM Energy within 15 days after any Party invokes the provisions of this
Section 7.1(e) to resolve such Dispute, and absent such agreement, by the
Houston office of the AAA (the “Environmental Arbitrator”). The arbitration
proceeding will be held in Houston, Texas and conducted in accordance with the
AAA Rules to the extent such rules do not conflict with the terms of this
Section 7.1(e). The Environmental Arbitrator’s determination must be made within
20 days after submission of the matters in Dispute and shall be final and
binding upon both Parties, without right of appeal. In making its determination,
the Environmental Arbitrator shall be bound by the rules set forth in this
Section 7.1 and, subject to the foregoing, may consider such other matters as in
the opinion of the Environmental Arbitrator are necessary or helpful to make a
proper determination. The Environmental Arbitrator, however, may not award Buyer
a greater Remediation Amount than the Remediation Amount claimed by Buyer in the
applicable Environmental Defect Notice (which such award shall not exceed the
Allocated Value of the applicable Environmental Defect Property). The
Environmental Arbitrator will act as an expert for the limited purpose of
determining the specific disputed Environmental Defects and/or Remediation
Amounts submitted by either Party and may not award damages, interest or
penalties to either Party with respect to any matter. SM Energy and Buyer will
each bear its own legal fees and other costs of presenting its case. Each Party
will bear one-half of the costs and expenses of the Environmental Arbitrator. To
the extent that the award of the Environmental Arbitrator with respect to any
Remediation Amount is not taken into account as an adjustment to the Purchase
Price at Closing pursuant to Section 2.4 and Buyer would otherwise be entitled
to an adjustment under the provisions of Section 7.1(d), then, within 10 days
after the Environmental Arbitrator delivers written notice to Buyer and SM
Energy of such award and subject to Section 7.1(d), the Purchase Price will be
adjusted pursuant to Section 2.4 by such Remediation Amount.

 

18

 

 

7.2         NORM, Wastes and Other Substances. Buyer acknowledges that the
Assets have been used for exploration, development and production of oil and gas
and that there may be petroleum, produced water, wastes or other substances or
materials located in, on or under or associated with the Assets. Equipment and
sites included in the Assets may contain asbestos, NORM or other Hazardous
Substances. NORM may affix or attach itself to the inside of wells, materials
and equipment as scale, or in other forms. The wells, materials and equipment
located on the Assets or included in the Assets may contain NORM and other
wastes or Hazardous Substances. NORM containing material or other wastes or
Hazardous Substances may have come in contact with various environmental media,
including without limitation, water, soils or sediment. Special procedures may
be required for the assessment, remediation, removal, transportation or disposal
of environmental media, wastes, asbestos, NORM and other Hazardous Substances
from the Assets.

 

ARTICLE VIII
CERTAIN AGREEMENTS

 

8.1         Conduct of Business. Except (x) as set forth in Schedule 8.1, (y) as
expressly contemplated by this Agreement or (z) as expressly consented to in
writing by Buyer, SM Energy agrees that from and after the Execution Date up to
Closing:

 

(a)          SM Energy will, and will cause its Affiliates to:

 

(i)          maintain, and if SM Energy is the Operator thereof, operate, the
Assets in the usual, regular and ordinary manner consistent with its past
practice;

 

(ii)         maintain the books of account and records relating to the Assets in
the usual, regular and ordinary manner, in accordance with its usual accounting
practices; and

 

(iii)        give written notice to Buyer as soon as is practicable of any
written notice received or given by SM Energy with respect to any alleged
material breach by SM Energy of any Lease or Material Contract;

 

(b)          SM Energy will not, and will cause its Affiliates not to:

 

(i)          except for (A) emergency operations, (B) operations required under
presently existing AFEs described on Schedule 3.11, (C) operations undertaken to
avoid any penalty provision of any Applicable Contract or Governmental Authority
order, and (D) operations proposed by third parties relating to drilling,
sidetracking, reworking or other similar operations with respect to the Assets
operated by third parties, agree to, propose or commence any operations on the
Assets anticipated to cost (net to the Assets) in excess of $1,000,000 per
operation; provided that with respect to emergency operations, SM Energy shall
notify Buyer of such emergency as soon as reasonably practicable;

 

(ii)         enter into an Applicable Contract that, if entered into prior to
the Execution Date, would be required to be listed in Schedule 3.7(a),

 

(iii)        terminate (unless such Material Contract terminates pursuant to its
stated terms) or materially amend the terms of any Material Contract;

 

(iv)        settle any suit or litigation or waive any material claims or rights
of material value in each case attributable to the Assets and effecting the
period after the Effective Time;

 

(v)         transfer, sell, mortgage, pledge or dispose of any material portion
of the Assets other than the sale or disposal of Hydrocarbons in the ordinary
course of business and sales of equipment that is no longer necessary in the
operation of the Assets or for which replacement equipment of equal or greater
value has been obtained; or

 

(vi)        commit to do any of the foregoing.

 

Buyer acknowledges that SM Energy does not operate the Assets, and Buyer agrees
that the acts or omissions of the other Working Interests owners who are not SM
Energy shall not constitute a breach of the provisions of this Section 8.1, and
no action required pursuant to a vote of Working Interest owners shall
constitute a breach of the provisions of this Section 8.1 so long as SM Energy
voted its interest in such a manner that complies with the provisions of this
Section 8.1.

 

19

 

 

8.2         Governmental Bonds. Buyer acknowledges that none of the bonds,
letters of credit and guarantees, if any, posted by SM Energy or its Affiliates
with Governmental Authorities and relating to the Assets are transferable to
Buyer. At or prior to Closing, Buyer shall deliver to SM Energy evidence of the
posting of bonds or other security with all applicable Governmental Authorities
meeting the requirements of such Governmental Authorities to own the Assets.

 

8.3         Notifications. If Buyer develops or possesses information that leads
it to believe that SM Energy may have breached a representation, warranty,
covenant or other agreement contained in this Agreement, Buyer shall promptly
inform SM Energy of such potential breach so that SM Energy may attempt to
remedy or cure such breach prior to Closing. The provisions of this Agreement
relating to representations, warranties, indemnities and agreements of the
Parties shall not be altered or modified by Buyer’s knowledge or SM Energy’s
Knowledge, as applicable, of any event or Buyer’s or SM Energy’s review of any
documents or other matters except as expressly provided herein to the contrary.

 

ARTICLE IX
CONDITIONS TO CLOSING

 

9.1         Buyer’s Conditions to Closing. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment (or waiver by Buyer) on or prior to the Closing of each of the
following conditions:

 

(a)          Representations. The representations and warranties of SM Energy
set forth in Article III shall be true and correct in all material respects
(other than those representations and warranties of SM Energy that are qualified
by materiality, which shall be true and correct in all respects) as of the
Closing Date as though made on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date), except for those
breaches, if any, of such representations and warranties that in the aggregate
would not have a Material Adverse Effect.

 

(b)          Performance. SM Energy shall have materially performed or complied
with all obligations, agreements and covenants contained in this Agreement as to
which performance or compliance by SM Energy is required prior to or at the
Closing Date.

 

(c)          No Legal Proceedings. No material suit, action or other proceeding
instituted by a third party shall be pending before any Governmental Authority
seeking to restrain, prohibit, enjoin or declare illegal, or seeking substantial
damages in connection with, the transactions contemplated by this Agreement. No
order, award or judgment shall have been issued by any Governmental Authority or
arbitrator to restrain, prohibit, enjoin, or declare illegal, or awarding
substantial damages in connection with, the transactions contemplated by this
Agreement.

 

(d)          Title Defects; Environmental Defects; Preferential Rights;
Consents. The sum of (i) all (A) Title Defect Amounts determined under
Section 6.2(c)(i), plus (B) all potential adjustments to the Purchase Price
pursuant to Section 6.2(c)(ii) if SM Energy were to fail to cure all of the
applicable Title Defects not cured as of the Closing in accordance with such
section within the Cure Period, less (C) all Title Benefit Amounts determined
under Section 6.2(g), plus (ii) all (A) Remediation Amounts for Environmental
Defects determined under Section 7.1(b)(i), plus (B) all adjustments to the
Purchase Price pursuant to Section 7.1(b)(iii), plus (iii) all adjustments to
the Purchase Price made pursuant to Section 6.4(c)(ii) as a result of un-waived
or unexpired Preferential Rights and Section 6.4(d)(i) in respect of unobtained
or denied Consents, plus (iv) the amount of all Casualty Losses pursuant to
Section 6.3 shall, in the aggregate, be less than 20% of the unadjusted
aggregate Purchase Price.

 

(e)          Closing Deliverables. SM Energy shall have delivered (or be ready,
willing and able to deliver at Closing) to Buyer the documents and other items
required to be delivered by SM Energy under Section 11.3.

 

9.2         SM Energy’s Conditions to Closing. The obligations of SM Energy to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment (or waiver by SM Energy) on or prior to the Closing of each of the
following conditions:

 

20

 

 

(a)          Representations. The representations and warranties of Buyer set
forth in Article IV shall be true and correct in all material respects (other
than those representations and warranties of Buyer that are qualified by
materiality, which shall be true and correct in all respects) as of the Closing
Date as though made on and as of the Closing Date (other than representations
and warranties that refer to a specified date, which need only be true and
correct on and as of such specified date).

 

(b)          Performance. Buyer shall have materially performed or complied with
all obligations, agreements and covenants contained in this Agreement as to
which performance or compliance by Buyer is required prior to or at the Closing
Date.

 

(c)          No Legal Proceedings. No material suit, action or other proceeding
instituted by a third party shall be pending before any Governmental Authority
seeking to restrain, prohibit, enjoin or declare illegal, or seeking substantial
damages in connection with, the transactions contemplated by this Agreement. No
order, award or judgment shall have been issued by any Governmental Authority or
arbitrator to restrain, prohibit, enjoin, or declare illegal, or awarding
substantial damages in connection with, the transactions contemplated by this
Agreement.

 

(d)          Title Defects; Environmental Defects; Preferential Rights;
Consents. The sum of (i) all (A) Title Defect Amounts determined under
Section 6.2(c)(i), plus (B) all potential adjustments to the Purchase Price
pursuant to Section 6.2(c)(ii) if SM Energy were to fail to cure all of the
applicable Title Defects not cured as of the Closing in accordance with such
section within the Cure Period, less (C) all Title Benefit Amounts determined
under Section 6.2(g), plus (ii) all (A) Remediation Amounts for Environmental
Defects determined under Section 7.1(b)(i), plus (B) all adjustments to the
Purchase Price pursuant to Section 7.1(b)(iii), plus (iii) all adjustments to
the Purchase Price made pursuant to Section 6.4(c)(ii) as a result of un-waived
or unexpired Preferential Rights and Section 6.4(d)(i) in respect of unobtained
or denied Consents, plus (iv) the amount of all Casualty Losses pursuant to
Section 6.3 shall, in the aggregate, be less than 20% of the unadjusted
aggregate Purchase Price.

 

(e)          Closing Deliverables. Buyer shall have delivered (or be ready,
willing and able to deliver at Closing) to SM Energy the documents and other
items required to be delivered by Buyer under Section 11.3.

 

ARTICLE X
Tax Matters

 

10.1       Asset Tax Liability. Subject to the treatment of ad valorem Taxes
provided below, all Asset Taxes shall be allocated between Buyer and SM Energy
as of the Effective Time for all taxable periods that include the Effective
Time. All Asset Taxes that are not ad valorem taxes shall be allocated to SM
Energy to the extent they relate to production prior to the Effective Time and
to Buyer to the extent they relate to production on or after the Effective Time.
No liability for Asset Taxes shall duplicate an adjustment to Purchase Price
made pursuant to Section 2.4. Ad valorem Taxes for each assessment period shall
be allocated to SM Energy based on the percentage of the assessment period
occurring before the Effective Time and to Buyer based on the percentage of the
assessment period occurring on or after the Effective Time. Each Party shall
promptly furnish to the other copies of any Asset Tax assessments and statements
(or invoices therefor from the operator of the Assets) received by it to the
extent such assessment, statement, or invoice relates to an Asset Tax allocable
to the other Party under this Section 10.1. Each Party shall timely pay all
Asset Taxes subject to allocation under this Section and shall furnish to the
other Party evidence of such payment. The Parties shall estimate all Asset Taxes
asserted against it that are attributable to the ownership or operation of the
Assets to the extent they relate to the period on and after the Effective Time
and through the Closing Date and all Subject Transfer Taxes and incorporate such
estimates into the Preliminary Settlement Statement. The actual amounts (to the
extent the actual amounts differ from the estimates included in the Preliminary
Settlement Statement and are known at the time of the Final Settlement
Statement) shall be accounted for in the Final Settlement Statement. If the
actual amounts are not known at the time of the Final Settlement Statement, the
amounts shall be re-estimated based on the best information available at the
time of the Final Settlement Statement. When the actual amounts are known, Buyer
or SM Energy shall make such payments to the other (if any) as are necessary to
effect the allocation of Taxes described in this Section 10.1.

 

21

 

 

10.2       Transfer Taxes. All sales, use or other Taxes (other than Taxes on
gross income, net income or gross receipts), duties, levies, recording fees or
other governmental charges incurred by or imposed with respect to the property
transfers undertaken pursuant to this Agreement (“Subject Transfer Taxes”) shall
be the responsibility of, and shall be paid by, Buyer. The Parties shall
reasonably cooperate in taking steps that would minimize or eliminate any
Subject Transfer Taxes. Buyer agrees to file all Subject Transfer Tax Returns
relating to such Subject Transfer Taxes.

 

10.3       Asset Tax Reports and Returns. For Asset Tax periods in which the
Effective Time occurs, SM Energy agrees to immediately forward to Buyer copies
of any Asset Tax reports and Tax Returns received or filed by SM Energy after
Closing and provide Buyer with any information SM Energy has that is reasonably
necessary for Buyer to file any required Tax Return related to the Assets. Buyer
agrees to file all Tax Returns and reports applicable to the Assets that Buyer
is required to file after the Closing and, subject to the provisions of
Section 10.1, to pay all required Asset Taxes payable with respect to the
Assets.

 

10.4       Tax Cooperation. Buyer and SM Energy shall cooperate fully as and to
the extent reasonably requested by the other party, in connection with the
filing of any Tax Returns and any audit, litigation or other proceeding (each, a
“Tax Proceeding”) with respect to Taxes relating to or in connection with the
Assets. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of such records and information which are reasonably
relevant to any such Tax Return or Tax Proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.

 

ARTICLE XI
CLOSING

 

11.1       Date of Closing. Subject to the conditions stated in this Agreement,
the transfer by SM Energy and the acceptance by Buyer of the Assets (the
“Closing”) shall occur on December 18, 2012, or, if all conditions to Closing in
Article IX (other than those conditions that are only capable of being satisfied
at the Closing) have not yet been satisfied or waived by that date, five (5)
Business Days after such conditions have been satisfied or waived, or such other
date as Buyer and SM Energy may agree upon in writing. The date when Closing
actually occurs shall be the “Closing Date.”

 

11.2       Place of Closing. Closing shall be held at the offices of SM Energy,
at 1775 Sherman Street, Suite 1200, Denver, CO 80203 or such other location as
Buyer and SM Energy may agree upon in writing.

 

11.3       Closing Obligations. At Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

 

(a)          SM Energy and Buyer shall execute and deliver the Assignment, in
sufficient counterparts to facilitate recording in the applicable counties where
the Assets are located;

 

(b)          SM Energy and Buyer shall execute and deliver assignments, on
appropriate forms, of state and of federal leases comprising portions of the
Assets, if any;

 

(c)          SM Energy and Buyer shall execute and deliver the Preliminary
Settlement Statement pursuant to Section 2.6(a);

 

(d)          Buyer shall deliver to SM Energy, to the accounts designated in the
Preliminary Settlement Statement, by direct bank or wire transfer in same day
funds, the Closing Amount;

 

(e)          SM Energy shall deliver on forms supplied by Buyer (and reasonably
acceptable to SM Energy) transfer orders or letters in lieu thereof directing
all purchasers of production to make payment to Buyer of proceeds attributable
to Hydrocarbon production from the Assets from and after the Effective Time, for
delivery by Buyer to each purchaser of such Hydrocarbon production;

 

22

 

 

(f)          SM Energy shall deliver an executed statement described in Treasury
Regulation § 1.1445-2(b)(2) certifying that SM Energy is not a “foreign person”
or a “disregarded entity”;

 

(g)          Buyer shall execute and deliver a certificate from an authorized
officer of Buyer certifying on behalf of Buyer that the conditions set forth in
Section 9.2(a) and Section 9.2(b) have been fulfilled by Buyer;

 

(h)          SM Energy shall execute and deliver a certificate from an
authorized officer of SM Energy certifying on behalf of SM Energy that the
conditions set forth in Section 9.1(a) and Section 9.1(b) have been fulfilled by
SM Energy;

 

(i)          SM Energy shall deliver a recordable release of any trust,
mortgages, financing statements, fixture filings and security agreements made by
SM Energy or its Affiliates affecting the Assets; and

 

(j)          SM Energy and Buyer shall execute and deliver any other agreements,
instruments and documents that are required by other terms of this Agreement to
be executed or delivered at Closing.

 

11.4       Records. In addition to the obligations set forth under Section 11.3
above, as soon as reasonably practicable following Closing but in any event
within 30 days following the Closing Date, SM Energy shall make available to
Buyer, during normal business hours at SM Energy’s offices, such copies of the
Records to which Buyer is entitled pursuant to the terms of this Agreement.

 

ARTICLE XII
ACQUISITION TERMINATION AND REMEDIES

 

12.1       Right of Termination. This Agreement and the transactions
contemplated herein may be terminated at any time at or prior to Closing:

 

(a)          by SM Energy, if any of the conditions set forth in Section 9.2
(other than the conditions set forth in Section 9.2(d)) have not been satisfied
by Buyer on or before January 18, 2013 (the “Outside Termination Date”);

 

(b)          by Buyer, if any of the conditions set forth in Section 9.1 (other
than the conditions set forth in Section 9.1(d)) have not been satisfied by SM
Energy on or before the Outside Termination Date;

 

(c)          by SM Energy if the condition set forth in Section 9.2(d) is not
satisfied on or before the Closing Date or by Buyer if the condition set forth
in Section 9.1(d) has not been satisfied on or before the Outside Termination
Date; or

 

(d)          by the mutual written agreement of Buyer and SM Energy;

 

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a), (b) or (c) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement.

 

12.2       Effect of Termination. If the obligation to close the transactions
contemplated by this Agreement is terminated pursuant to any provision of
Section 12.1, then, except for the provisions of (a) Section 2.3,
Sections 5.1(c) through 5.1(f), Section 5.2, Section 5.3, this Section 12.2 and
Section 13.9, and (b) such terms as set forth in this Agreement in order to give
context to any of the surviving Sections, this Agreement shall forthwith become
void and the Parties shall have no liability or obligation hereunder except and
to the extent such termination results from the willful breach by a Party of any
of its covenants or agreements hereunder, in which case the non-breaching Party
shall be entitled to all remedies available at Law or in equity, including
specific performance, and shall be entitled to recover court costs and
reasonable attorneys’ fees in addition to any other relief to which such Party
or Parties may be entitled. The parties acknowledge that Buyer has extended SM
Energy’s deadline to respond to pending AFE’s relating to the Assets. If the
obligation to close the transactions contemplated by this Agreement is
terminated pursuant to any provision of Section 12.1, then SM Energy shall have
five (5) Business Days after the date of termination of this Agreement to
respond to such AFE’s.

 

23

 

 

12.3       Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return to SM Energy all title, engineering, geological
and geophysical data, environmental assessments or reports, maps and other
information furnished by SM Energy to Buyer or, if not destroyed by Buyer,
prepared by or on behalf of Buyer in connection with its due diligence
investigation of the Assets, in each case, in accordance with the
Confidentiality Agreement, and an officer of Buyer shall certify same to SM
Energy in writing.

 

ARTICLE XIII
ASSUMPTION; SURVIVAL; INDEMNIFICATION

 

13.1       Assumption by Buyer. Without limiting Buyer’s rights to indemnity
under this Article XIII and subject to any adjustments to the Purchase Price
pursuant to Section 2.4, from and after Closing, Buyer assumes and agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all obligations and Liabilities, known or unknown, with respect
to the Assets, regardless of whether such obligations or Liabilities arose prior
to, on or after the Effective Time, including, but not limited to, obligations
and Liabilities relating in any manner to the use, ownership or operation of the
Assets, such as obligations to: (a) furnish makeup gas and/or settle Imbalances
attributable to the Assets according to the terms of applicable gas sales,
processing, gathering or transportation Contracts, (b) pay working interests,
royalties, overriding royalties and other interest owners’ revenues or proceeds
attributable to sales of Hydrocarbons produced from the Assets, including those
held in suspense, (c) pay the proportionate share attributable to the Assets to
properly plug and abandon any and all wells, including inactive wells or
temporarily abandoned wells, located on the Assets, (d) pay the proportionate
share attributable to the Assets to replug any well, wellbore or previously
plugged well on the Assets to the extent required or necessary, (e) pay the
proportionate share attributable to the Assets to dismantle or decommission and
remove any Personal Property and other property of whatever kind related to or
associated with operations and activities conducted by whomever on the Assets,
(f) pay the proportionate share attributable to the Assets to clean up, restore
and/or remediate the Assets in accordance with Applicable Contracts and Laws,
and (g) pay the proportionate share attributable to the Assets to perform all
obligations applicable to or imposed on the lessee, owner or operator under the
Leases and the Applicable Contracts, or as required by any Law, including the
payment of all Taxes related to the Assets (all of said obligations and
Liabilities, subject to the exclusions below, herein being referred to as the
“Assumed Obligations”); provided, Buyer does not assume any obligations or
Liabilities of SM Energy attributable to the Assets to the extent that such
obligations or Liabilities consist of any of the following (the “Retained
Obligations”):

 

(i)          attributable to or arise out of the ownership, use or operation of
the Excluded Assets; or

 

(ii)         attributable to any Income Tax Liability or Franchise Tax
Liability.

 

13.2       Indemnities of SM Energy. Effective as of the Closing, subject to the
limitations set forth in Section 13.4 and otherwise contained in this
Article XIII, SM Energy is responsible for, shall pay on a current basis and
agrees to defend, indemnify and hold harmless Buyer and its Affiliates, and all
of its and their respective stockholders, partners, members, directors,
officers, managers, employees, agents and representatives (collectively, “Buyer
Indemnified Parties”) from and against any and all Liabilities, arising from,
based upon, related to or associated with:

 

(a)          any breach by SM Energy of its representations or warranties
contained in Article III;

 

(b)          any breach by SM Energy of its covenants and agreements contained
in this Agreement; or

 

(c)          the Retained Obligations.

 

13.3       Indemnities of Buyer. Effective as of the Closing, Buyer and its
successors and assigns shall assume, be responsible for, shall pay on a current
basis and agree to defend, indemnify, hold harmless and forever release SM
Energy and its Affiliates, and all of their respective stockholders, partners,
members, directors, officers, managers, employees, agents and representatives
(collectively, “SM Indemnified Parties”) from and against any and all
Liabilities arising from, based upon, related to or associated with:

 

24

 

 

(a)          any breach by Buyer of its representations or warranties contained
in Article IV;

 

(b)          any breach by Buyer of its covenants and agreements contained in
this Agreement; or

 

(c)          the Assumed Obligations.

 

13.4       Limitation on Liability.

 

(a)          SM Energy shall not have any liability for any indemnification
under Section 13.2 unless (i) the individual amount of any Liability for which a
Claim Notice is delivered by Buyer to SM Energy under this Article XIII and for
which SM Energy is liable exceeds $50,000 and (ii) the aggregate amount of such
Liabilities for which SM Energy is liable under this Agreement after the
application of the provisions of clause (i) above exceeds 5% of the aggregate
unadjusted Purchase Price.

 

(b)          For purposes of this Article XIII, any breach or inaccuracy in any
representations or warranties shall be determined without regard to any dollar
or materiality qualifiers.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, SM Energy shall not be required to indemnify the Buyer Indemnified
Parties for aggregate Liabilities under Section 13.2 in excess of 30% of the
aggregate unadjusted Purchase Price.

 

13.5       Express Negligence. EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.1(c),
THE INDEMNIFICATION, RELEASE, ASSUMED OBLIGATIONS, WAIVER AND LIMITATION OF
LIABILITY PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER
OR NOT THE LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE OR
RESULTED SOLELY OR IN PART FROM THE GROSS, SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY ANY INDEMNIFIED PERSON. BUYER AND SM ENERGY ACKNOWLEDGE THAT THIS
STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS “CONSPICUOUS”.

 

13.6       Exclusive Remedy for Agreement. Notwithstanding anything to the
contrary contained in this Agreement, from and after Closing, Section 5.1(c),
Section 13.2 and Section 13.3 contain the Parties’ exclusive remedy against each
other with respect to breaches of the representations, warranties, covenants and
agreements of the Parties contained in this Agreement and the affirmations of
such representations, warranties, covenants and agreements contained in the
certificate delivered by each Party at Closing pursuant to Section 11.3(g) or
Section 11.3(h), as applicable. Except for (a) the remedies contained in this
Article XIII, and (b) other remedies available to the Parties at Law or in
equity for breaches of Section 5.1(c) and Section 5.2, from and after Closing,
SM Energy and Buyer each release, remise and forever discharge the other Party
and its Affiliates and all such Persons’ stockholders, officers, directors,
employees, agents, advisors and representatives from any and all Liabilities in
Law or in equity, known or unknown, which such Parties might now or subsequently
may have, based on, relating to or arising out of (i) this Agreement or the
consummation of the transactions contemplated by this Agreement, (ii) the
ownership, use or operation of the Assets prior to the Closing, or the
condition, quality, status or nature of the Assets prior to the Closing,
including rights to contribution under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, (iii) breaches of statutory
or implied warranties with respect to this Agreement, (iv) nuisance or other
tort actions with respect to this Agreement, (v) rights to punitive damages with
respect to this Agreement, (vi) common Law rights of contribution with respect
to this Agreement, and (vii) rights under insurance maintained by SM Energy or
any of its Affiliates with respect to this Agreement.

 

13.7       Indemnification Procedures. All claims for indemnification under
Section 5.1(c), Section 13.2 and Section 13.3 shall be asserted and resolved as
follows:

 

25

 

 

(a)          For purposes of this Article XIII, the term “Indemnifying Party”,
when used in connection with particular Liabilities, shall mean the Party having
an obligation to indemnify another Party or Person(s) with respect to such
Liabilities pursuant to this Article XIII, and the term “Indemnified Party”,
when used in connection with particular Liabilities, shall mean the Party or
Person(s) having the right to be indemnified with respect to such Liabilities by
another Party pursuant to this Article XIII.

 

(b)          To make claim for indemnification under Section 5.1(c),
Section 13.2 or Section 13.3, an Indemnified Party shall notify the Indemnifying
Party of its claim under this Section 13.7, including the specific details of
and specific basis under this Agreement for its claim (the “Claim Notice”). In
the event that the claim for indemnification is based upon a claim by a third
party against the Indemnified Party (a “Third Party Claim”), the Indemnified
Party shall provide its Claim Notice promptly after the Indemnified Party has
actual knowledge of the Third Party Claim and shall enclose a copy of all papers
(if any) served with respect to the Third Party Claim; provided that the failure
of any Indemnified Party to give notice of a Third Party Claim as provided in
this Section 13.7 shall not relieve the Indemnifying Party of its obligations
under Section 5.1(c), Section 13.2 or Section 13.3 (as applicable) except to the
extent such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the Third Party Claim or
otherwise materially prejudices the Indemnifying Party’s ability to defend
against the claim. In the event that the claim for indemnification is based upon
an inaccuracy or breach of a representation, warranty, covenant or agreement,
the Claim Notice shall specify the representation, warranty, covenant or
agreement that was inaccurate or breached.

 

(c)          In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnifying Party shall have 30 days from its receipt of the Claim
Notice to notify the Indemnified Party whether it admits or denies its liability
to defend the Indemnified Party against such Third Party Claim at the sole cost
and expense of the Indemnifying Party. The Indemnified Party is authorized,
prior to and during such 30 day period, at the expense of the Indemnifying
Party, to file any motion, answer or other pleading that it shall deem necessary
or appropriate to protect its interests or those of the Indemnifying Party and
that is not prejudicial to the Indemnifying Party.

 

(d)          If the Indemnifying Party admits its obligation to indemnify a
Third Party Claim, it shall have the right and obligation to diligently defend,
at its sole cost and expense, the Third Party Claim provided that, where the
Third Party Claim consists of a civil, criminal or regulatory proceeding,
action, indictment or investigation against the Indemnified Party by any
Governmental Authority, the Indemnified Party shall at its option have the right
to control the defense and proceedings. Except as provided in the preceding
sentence, the Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof. If requested by the
Indemnifying Party, the Indemnified Party agrees to cooperate in contesting any
Third Party Claim that the Indemnifying Party elects to contest (provided,
however, that the Indemnified Party shall not be required to bring any
counterclaim or cross-complaint against any Person). The Indemnified Party may
participate in, but not control, at its own expense, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 13.7(d). An Indemnifying Party shall not, without the written consent of
the Indemnified Party, (i) settle any Third Party Claim or consent to the entry
of any judgment with respect thereto which does not result in a final resolution
of the Indemnified Party’s Liability in respect of such Third Party Claim
(including in the case of a settlement an unconditional written release of the
Indemnified Party from all Liability in respect of such Third Party Claim) or
(ii) settle any Third Party Claim or consent to the entry of any judgment with
respect thereto in any manner that may materially and adversely affect the
Indemnified Party (other than as a result of money damages covered by the
indemnity).

 

(e)          If the Indemnifying Party does not admit its obligation to
indemnify and bear all expenses associated with a Third Party Claim or admits
its obligation to indemnify and bear all expenses associated with a Third Party
Claim but fails to diligently prosecute or settle the Third Party Claim, then
the Indemnified Party shall have the right to defend against the Third Party
Claim at the sole cost and expense of the Indemnifying Party, with counsel of
the Indemnified Party’s choosing, subject to the right of the Indemnifying Party
to admit its obligation to indemnify and bear all expenses associated with a
Third Party Claim and assume the defense of the Third Party Claim at any time
prior to settlement or final determination thereof. If the Indemnifying Party
has not yet admitted its obligation to indemnify and bear all expenses
associated with a Third Party Claim, the Indemnified Party shall send written
notice to the Indemnifying Party of any proposed settlement and the Indemnifying
Party shall have the option for 10 Business Days following receipt of such
notice to (i) admit in writing its obligation to indemnify and bear all expenses
associated with a Third Party Claim and (ii) if such obligation is so admitted,
reject, in its reasonable judgment, the proposed settlement.

 

26

 

 

(f)          In the case of a claim for indemnification not based upon a Third
Party Claim, the Indemnifying Party shall have 30 days from its receipt of the
Claim Notice to (i) cure the Liabilities complained of, (ii) admit its
obligation to indemnify for and bear all expenses associated with such Liability
or (iii) dispute the claim for such Liabilities. If the Indemnifying Party does
not notify the Indemnified Party within such 30 day period that it has cured the
Liabilities or that it disputes the claim for such Liabilities, the amount of
such Liabilities shall conclusively be deemed a liability of the Indemnifying
Party hereunder.

 

13.8       Survival.

 

(a)          The representations and warranties of SM Energy contained in
Sections 3.1, 3.2, 3.3 and 3.4 shall survive the Closing for the statute of
limitations period applicable to such representation. The covenants and
agreements of SM Energy contained in this Agreement shall survive the Closing
without time limit. The representations and warranties of SM Energy contained in
Sections 3.5 through 3.17 shall, in each case, survive the Closing for one year.
The representations and warranties of Buyer contained in Article IV and the
covenants and agreements of Buyer contained in this Agreement shall, in each
case, survive the Closing without time limit. Representations, warranties,
covenants and agreements shall be of no further force and effect after the date
of their expiration; provided that there shall be no termination of any bona
fide claim asserted pursuant to this Agreement with respect to such a
representation, warranty, covenant or agreement prior to its expiration date.

 

(b)          The indemnities in Section 13.2(a) and Section 13.2(b) shall
terminate as of the termination date of each respective representation,
warranty, covenant or agreement that is subject to indemnification as set forth
in Section 13.8(a). Buyer’s indemnities contained herein shall survive Closing
without time limit. Notwithstanding the foregoing, there shall be no termination
of any bona fide claim asserted pursuant the indemnities in Section 13.2 prior
to the date of termination for such indemnity.

 

13.9       Non-Compensatory Damages. None of the Buyer Indemnified Parties or SM
Indemnified Parties shall be entitled to recover from SM Energy or Buyer, as
applicable, or their respective Affiliates, any indirect, consequential,
punitive or exemplary damages or damages for lost profits of any kind arising
under or in connection with this Agreement or the transactions contemplated by
this Agreement, except to the extent any such Party suffers such damages
(including costs of defense and reasonable attorney’s fees incurred in
connection with defending of such damages) to a third party, which damages
(including costs of defense and reasonable attorney’s fees incurred in
connection with defending against such damages) shall not be excluded by this
provision as to recovery hereunder. Subject to the preceding sentence, Buyer, on
behalf of each of the Buyer Indemnified Parties, and SM Energy, on behalf of
each of SM Indemnified Parties, each waive any right to recover punitive,
special, exemplary and consequential damages, including damages for lost profits
of any kind, arising in connection with this Agreement or the transactions
contemplated by this Agreement. This Section shall not restrict any Party’s
right to obtain specific performance or other equitable remedies (other than
rescission) pursuant to Section 12.2.

 

ARTICLE XIV
MISCELLANEOUS

 

14.1       Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
shall be deemed an original signature hereto.

 

14.2       Notices. All notices and communications required or permitted to be
given hereunder shall be sufficient in all respects if given in writing and
delivered personally, or sent by bonded overnight courier, or mailed by U.S.
Express Mail or by certified or registered United States Mail with all postage
fully prepaid, or sent by telex or facsimile transmission (provided any such
telex or facsimile transmission is confirmed either orally or by written
confirmation), addressed to the appropriate Party at the address for such Party
shown below or at such other address as such Party shall have theretofore
designated by written notice delivered to the Party giving such notice:

 

27

 

 

If to SM Energy:

 

SM Energy Company 1775 Sherman Street, Suite 1200 Denver, CO 80203 Attention:
David W. Copeland – Senior Vice President, General
Counsel and Corporate Secretary Fax: 303.864.2598     SM Energy Company 777
North Eldridge Parkway, Suite 1000 Houston, TX 77079 Attention: Kenneth J. Knott
– Vice President, Business Development and Land Fax: 281.677.2810

 

If to Buyer:



American Eagle Energy Corporation 2549 West Main Street, Suite 202 Littleton, CO
80120 Attention: Steve Dille, Land Manager Britton James, Senior Landman Phone:
303.798.5235 Fax: 303.798.5767

 

Any notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
facsimile transmission during normal business hours, or (c) upon actual receipt
by the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. The Parties
may change the address and facsimile numbers to which such communications are to
be addressed by giving written notice to the other Parties in the manner
provided in this Section 14.2.

 

14.3       Expenses. Except as otherwise specifically provided, all fees, costs
and expenses incurred by the Parties in negotiating this Agreement shall be paid
by the Party incurring the same, including legal and accounting fees, costs and
expenses.

 

14.4       Waivers; Rights Cumulative. Any of the terms, covenants or conditions
hereof may be waived only by a written instrument executed by or on behalf of
the Party waiving compliance. No course of dealing on the part of any Party or
its respective officers, employees, agents or representatives, and no failure by
a Party to exercise any of its rights under this Agreement shall, in either
case, operate as a waiver thereof or affect in any way the right of such Party
at a later time to enforce the performance of such provision. No waiver by any
Party of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

 

14.5       Relationship of the Parties. The rights, duties, obligations and
liabilities of the Parties under this Agreement shall be individual, not joint
or collective. It is not the intention of the Parties to create, and this
Agreement shall not be deemed or construed to create, a mining or other
partnership, joint venture or association or a trust. This Agreement shall not
be deemed or construed to authorize any Party to act as an agent, servant or
employee for any other Party for any purpose whatsoever except as explicitly set
forth in this Agreement. In their relations with each other under this
Agreement, the Parties shall not be considered fiduciaries.

 

28

 

 

14.6       Entire Agreement; Conflicts. THIS AGREEMENT, THE EXHIBITS, SCHEDULES
AND APPENDICES HERETO COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR
WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER OF THIS AGREEMENT.
THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER AGREEMENTS AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT, AND NO PARTY SHALL BE BOUND BY OR LIABLE FOR ANY
ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR STATEMENTS OF INTENTION NOT SO
SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND THE TERMS AND PROVISIONS OF ANY EXHIBIT HERETO; THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER, THAT
THE INCLUSION IN ANY OF THE EXHIBITS HERETO OF TERMS AND PROVISIONS NOT
ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH
ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT.

 

14.7       Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE
PARTIES CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS OF THE
STATE OF TEXAS FOR ANY DISPUTE. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY DISPUTE.

 

14.8       Filings, Notices and Certain Governmental Approvals. Promptly after
Closing, Buyer shall (a) record the Assignments and all state/federal
assignments executed at Closing in all applicable real property records and/or,
if applicable, all state or federal agencies, (b) send notices to vendors
supplying goods and services for the Assets of the assignment of the Assets to
Buyer, (c) actively pursue the approval of all applicable Governmental
Authorities of the assignment of the Assets to Buyer and (d) actively pursue all
other consents and approvals that may be required in connection with the (i)
assignment of the Assets to Buyer and (ii) assumption of the Assumed Liabilities
by Buyer hereunder, in each case, that shall not have been obtained prior to
Closing. Buyer obligates itself to take any and all action required by any
Governmental Authority in order to obtain such unconditional approval, including
but not limited to, the posting of any and all bonds or other security that may
be required in excess of any existing bond.

 

14.9       Amendment. This Agreement may be amended only by an instrument in
writing executed by all of the Parties and expressly identified as an amendment
or modification hereof.

 

14.10     Parties in Interest. Nothing in this Agreement shall entitle any
Person other than the Parties to any claim, cause of action, remedy or right of
any kind.

 

14.11     Successors and Permitted Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

14.12     Publicity.

 

(a)          Without reasonable prior notice to the other Parties, no Party will
issue, or permit any of its agents or Affiliates to issue, any press releases or
otherwise make, or cause any of its agents or Affiliates to make, any public
statements with respect to this Agreement or the activities contemplated hereby,
except where such release or statement is deemed in good faith by the releasing
Party to be required by Law or under the rules and regulations of a recognized
stock exchange on which shares of such Party or any of its Affiliates are
listed.

 

(b)          Notwithstanding anything to the contrary in Section 14.12(a), any
Party or Affiliate of a Party may disclose information regarding the Assets in
investor presentations, industry conference presentations or similar
disclosures.

 

29

 

 

14.13     Preparation of Agreement. Both SM Energy and Buyer and their
respective counsel participated in the preparation of this Agreement. In the
event of any ambiguity in this Agreement, no presumption shall arise based on
the identity of the draftsman of this Agreement.

 

14.14     Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

[Signature Page Follows]

 

30

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives on and as of the Execution Date.

 

  SM ENERGY COMPANY       By:     Name:     Title:         AMERICAN EAGLE ENERGY
CORPORATION       By:     Name:     Title:  

 

Signature Page to Purchase and Sale Agreement

 

31

 

 

Annex I



Definitions

 

“Accounting Arbitrator” has the meaning set forth in Section 2.6(c).

 

“AFE” has the meaning set forth in Section 3.11.

 

“Affiliate” means, with respect to any Party, a Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Party.

 

“Aggregate Deductible” has the meaning set forth in Section 6.2(h).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Allocated Value” has the meaning set forth in Section 2.5.

 

“Applicable Contracts” means all Contracts to which SM Energy is a party that
primarily relate to the Assets and that will be binding on the Assets or Buyer
after Closing, including, without limitation; farmin and farmout agreements;
bottomhole agreements; crude oil, condensate and natural gas purchase and sale
agreements; gathering, transportation and marketing agreements; hydrocarbon
storage agreements; acreage contribution agreements; operating agreements
(including, for the avoidance of doubt, Applicable Operating Agreements);
balancing agreements; pooling declarations or agreements; unitization
agreements; processing agreements; crossing agreements and other similar
contracts and agreements, but excluding the Leases and any master service
agreements or other agreements held by SM Energy in its capacity as Operator of
the Assets.

 

“Applicable Operating Agreements” means, collectively, the joint operating
agreements applicable to the Assets, and “Applicable Operating Agreement” means
any of them.

 

“Asset Taxes” means ad valorem, property, excise, severance, production or
similar taxes (including any interest, fine, penalty or additions to tax imposed
by Governmental Authorities in connection with such taxes) based upon operation
or ownership of the Assets or the production of Hydrocarbons therefrom, but
excluding, for the avoidance of doubt, income, capital gains and franchise
taxes.

 

“Assets” means SM Energy’s right, title and interest in and to the following:
(a) all oil and gas leases and mineral interests described on Exhibit A and any
leasehold estates, royalty interests, overriding royalty interests, net profits
interests, and other rights and interests to the oil and gas in place covered by
such leases (the “Leases”) and any pooled acreage, communitized acreage or units
arising on account of Leases being pooled, communitized or unitized into such
units (“Units”); (b) the oil, gas, casinghead gas, coal bed methane, condensate
and other gaseous and liquid hydrocarbons or any combination thereof, sulphur
extracted from hydrocarbons and all other lease substances (“Hydrocarbons”)
under the Leases and that may be produced and saved under or otherwise be
allocated or attributed to the Leases; (c) the oil, gas, water or injection
wells located on Leases or Units, whether producing, shut-in or temporarily
abandoned, including those described on Exhibit B (the “Wells”) and including
all of the personal property, equipment, fixtures and improvements used in
connection therewith; (d) the unitization, pooling and communitization
agreements, declarations, orders and the units created thereby relating to the
properties and interests described in clauses (a) through (c) or to the
production, gathering, treatment, processing, storage, sale, disposal and other
handling of Hydrocarbons, if any, attributable to said properties and interests;
(e) all equipment, machinery, fixtures and other tangible personal property and
improvements located on or used or held for use in connection with the operation
of the interests described in clauses (a) through (d) or the production,
gathering, treatment, processing, storage, sale, disposal, and other handling of
Hydrocarbons attributable thereto, including any wells, tanks, boilers,
buildings, fixtures, injection facilities, saltwater disposal facilities,
compression facilities, pumping units and engines, platforms, flow lines,
pipelines, gathering systems, gas and oil treating facilities, machinery, power
lines, telephone and telegraph lines, roads, and other appurtenances,
improvements and facilities (all of the foregoing, collectively, the
“Equipment”); (f) all surface leases, permits, rights-of-way, licenses,
easements and other surface rights agreements used in connection with the
production, gathering, treatment, processing, storage, sale, disposal and other
handling of Hydrocarbons or produced water from the interests described in
clauses (a) through (e) (collectively, the “Surface Contracts”); (g) all
existing contracts and effective sales, purchase contracts, operating
agreements, exploration agreements, development agreements, balancing
agreements, farmout agreements, service agreements, transportation, processing,
treatment or gathering agreements, equipment leases and other contracts,
agreements and instruments, insofar as they directly relate to the properties
and interests described in clauses (a) through (f) (collectively, the
“Contracts”); and (h) to the extent transferable without payment of additional
consideration, originals, to the extent available, or copies of all the files,
records and data relating to the items described in clauses (a) through (g)
above, which records shall include, without limitation: lease records, well
records, division order records, well files, title records (including abstracts
of title, title opinions and memoranda, and title curative documents),
engineering records, geological and geophysical data (including seismic data)
and all technical evaluations, interpretative data and technical data and
information relating to the Assets, correspondence, electronic data files (if
any), maps, production records, electric logs, core data, pressure data, decline
curves and graphical production curves, reserve reports, appraisals and
accounting and Asset Tax records (collectively, the “Records”).

 

32

 

 

“Assignment” means the Assignment and Bill of Sale from SM Energy to Buyer,
pertaining to the Assets, substantially in the form attached hereto as
Exhibit C.

 

“Assumed Obligations” has the meaning set forth in Section 13.1.

 

“Burdens” means, with respect to any Asset, all royalties, overriding royalties,
production payments, carried interests, net profits interests, reversionary
interests and other burdens upon, measured by or payable out of, production
therefrom.

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Texas are generally open for business.

 

“Buyer” has the meaning set forth in the preamble to this Agreement.

 

“Buyer Indemnified Parties” has the meaning set forth in Section 13.2.

 

“Buyer’s Representatives” has the meaning set forth in Section 5.1(a).

 

“Casualty Loss” has the meaning set forth in Section 6.3(b).

 

“Claim Notice” has the meaning set forth in Section 13.7(b).

 

“Closing” has the meaning set forth in Section 11.1.

 

“Closing Amount” means the Preliminary Purchase Price less the Deposit.

 

“Closing Date” has the meaning set forth in Section 11.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement between
SM Energy and Buyer, dated as of November 20, 2012.

 

“Consents” has the meaning set forth in Section 6.4.

 

“Contract” has the meaning set forth in the definition of “Assets” above.

 

“Control” and its derivatives mean, with respect to any Person, the possession,
directly or indirectly, of the power to exercise or determine the voting of more
than 50% of the voting rights in a corporation, and, in the case of any other
type of entity, the right to exercise or determine the voting of more than 50%
of the equity interests having voting rights, or otherwise to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

 

“Cure Period” has the meaning set forth in Section 6.2(c)(ii).

 

33

 

 

“Customary Post-Closing Consents” means those consents and approvals from
Governmental Authorities for the assignment of the Assets to the Buyer that are
customarily obtained after the assignment of properties similar to the Assets.

 

“Defect Claim Date” has the meaning set forth in Section 6.2(a).

 

“Defensible Title” means such title of SM Energy with respect to the Assets
that, subject to Permitted Encumbrances:

 

(a)          with respect to each Well shown in Exhibit  B (but limited to any
currently producing intervals), entitles SM Energy to receive not less than the
Net Revenue Interest shown in Exhibit B, for such Well throughout the duration
of the productive life of such Well, except for (i) decreases in connection with
those operations in which SM Energy may, from and after the Execution Date, be a
non-consenting co-owner (to the extent permitted pursuant to Section 8.1), (ii)
decreases resulting from the establishment or amendment from and after the
Execution Date of pools or units, (iii) decreases required to allow other
Working Interest owners to make up past underproduction or pipelines to make up
past under deliveries, and (iv) as otherwise stated in Exhibit B;

 

(b)          with respect to each Well shown in Exhibit B (but limited to any
currently producing intervals), obligates SM Energy to bear the Working Interest
for such Well not greater than the Working Interest shown in Exhibit B, for such
Well without increase throughout the productive life of such Well, except (i)
increases resulting from contribution requirements with respect to defaults by
co-owners from and after the Execution Date under Applicable Operating
Agreements, (ii) increases to the extent that they are accompanied by a
proportionate increase in the Net Revenue Interest in the Assets, and (iii) as
otherwise stated in Exhibit B;

 

(c)          with respect to each Lease shown in Exhibit A, entitles SM Energy
to the Net Acres set forth in Exhibit A, with respect to such Lease, subject to
not more than the Burdens set forth for such Lease in Exhibit A; and

 

(d)          is free and clear of all Encumbrances.

 

“Deposit” has the meaning set forth in Section 2.2(a).

 

“Dispute” means any dispute, controversy or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation or otherwise) arising
out of, relating to or connected with this Agreement or the transactions
contemplated hereby, including but not limited to any dispute, controversy or
claim concerning the existence, validity, interpretation, performance, breach or
termination of this Agreement, the relationship of the Parties arising out of
this Agreement or the transactions contemplated hereby.

 

“Dispute Notice” has the meaning set forth in Section 2.6(b).

 

“DOJ” means the Department of Justice.

 

“Effective Time” means 7:00 a.m. local time at the location of the Assets on
September 1, 2012.

 

“Encumbrance” means a mortgage, lien, security interest, pledge, charge or other
encumbrance, and “Encumber” and other similar derivatives shall be construed
accordingly.

 

“Environmental Arbitrator” has the meaning set forth in Section 7.1(e).

 

“Environmental Condition” means (a) a condition existing on the Defect Claim
Date with respect to the air, soil, subsurface, surface waters, ground waters
and/or sediments that causes any Asset (or SM Energy with respect to any Asset)
not to be in compliance with any Environmental Law or (b) the existence as of
the Execution Date with respect to any Asset or the operation thereof of any
environmental pollution, contamination, degradation, damage or injury caused by,
related to such Asset for which remedial or corrective action is presently
required (or if known, would be presently required) under Environmental Laws.

 

“Environmental Defect” means an Environmental Condition with respect to an Asset
that is not set forth in Schedule 3.12.

 

34

 

 

“Environmental Defect Notice” has the meaning set forth in Section 7.1(a).

 

“Environmental Defect Property” has the meaning set forth in Section 7.1(a).

 

“Environmental Laws” means all applicable federal, state and local Laws in
effect as of the Execution Date, including common Law, relating to the
protection of the public health, welfare and the environment, including, without
limitation, those Laws relating to the generation, storage, handling, use,
processing, treatment, transportation, disposal or other management of chemicals
and other Hazardous Substances. The term “Environmental Laws” does not include
good or desirable operating practices or standards that may be employed or
adopted by other oil and gas well operators or recommended by any Governmental
Authority.

 

“Equipment” has the meaning set forth in the definition of “Assets” above.

 

“Execution Date” has the meaning set forth in the preamble to this Agreement.

 

“Excluded Assets” means (a) all of SM Energy’s corporate minute books, financial
records and other business records that relate to SM Energy’s business generally
(including the ownership and operation of the Assets); (b) all trade credits,
all accounts, receivables and all other proceeds, income or revenues
attributable to the Assets with respect to any period of time prior to the
Effective Time; (c) subject to Section 6.3, all rights and interests relating to
the Assets (i) under any existing policy or agreement of insurance, (ii) under
any bond or (iii) to any insurance or condemnation proceeds or awards arising,
in each case, from acts, omissions or events, or damage to or destruction of
property; (d) all Hydrocarbons produced and sold from the Assets with respect to
all periods prior to the Effective Time; (e) all claims of SM Energy or its
Affiliates for refunds of or loss carry forwards with respect to (i) production
or any other Taxes paid by SM Energy or its Affiliates attributable to any
period prior to the Effective Time, (ii) income Taxes paid by SM Energy or its
Affiliates or (iii) any Taxes attributable to the other Excluded Assets; (f) all
personal computers and associated peripherals and all radio and telephone
equipment; (g) all of SM Energy’s proprietary computer software, patents, trade
secrets, copyrights, names, trademarks, logos and other intellectual property;
(h) all documents and instruments of SM Energy that may be protected by an
attorney-client privilege; (i) all data that cannot be disclosed to Buyer as a
result of confidentiality arrangements under agreements with third parties; (j)
all audit rights arising under any of the (i) Applicable Contracts or otherwise
with respect to any period prior to the Effective Time or (ii) other Excluded
Assets, except for any Imbalances; (k) all geophysical and other seismic and
related technical data and information relating to the Assets to the extent that
such geophysical and other seismic and related technical data and information is
not transferable without payment of a fee or other penalty to any third party
under any Contract and which Buyer has not separately agreed in writing to pay;
(l) documents prepared or received by SM Energy or its Affiliates with respect
to (i) lists of prospective purchasers for the Assets, (ii) bids submitted by
other prospective purchasers of the Assets, (iii) analyses by SM Energy or its
Affiliates of any bids submitted by any prospective purchaser, (iv)
correspondence between or among SM Energy, its representatives and any
prospective purchaser other than Buyer, and (v) correspondence between SM Energy
or any of its representatives with respect to any of the bids, the prospective
purchasers or the transactions contemplated by this Agreement; (m) a copy of all
Records; (n) any offices, office leases and any office furniture or office
supplies located in or on such offices or office leases; (o) any Applicable
Contracts and Records that are related to Assets that are excluded pursuant to
the provisions of Section 6.4(c)(ii), Section 6.4(d)(i) or Section 7.1(b)(iii);
(p) any Contracts that constitute master services agreements or similar
contracts; and (q) all rights-of-way and surface leases held or used in
connection with the Assets operated by SM Energy and all other similar rights
and interests held or used in connection with the Assets operated by SM Energy
that are commonly held by an operator of properties similar to the Assets
operated by SM Energy.

 

“Final Settlement Statement” has the meaning set forth in Section 2.6(b).

 

“Franchise Tax Liability” means any Tax imposed by a state on SM Energy’s or any
of its Affiliates’ gross or net income and/or capital for the privilege of
engaging in business in that state that was or is attributable to SM Energy’s or
any of its Affiliates’ ownership of an interest in the Assets.

 

35

 

 

“GAAP” means the generally accepted accounting principles in the United States
of America.

 

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitle to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

 

“Hazardous Substances” means any pollutants, contaminants, toxics or hazardous
or extremely hazardous substances, materials, wastes, constituents, compounds or
chemicals that are regulated by, or may form the basis of any liability under,
any Environmental Laws, including NORM and other substances referenced in
Section 7.2.

 

“Hydrocarbons” has the meaning set forth in the definition of “Assets” above.

 

“Imbalance” means any imbalance at the (a) wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of SM Energy
therein and the shares of production from the relevant Well to which SM Energy
is entitled or (b) pipeline flange between the amount of Hydrocarbons nominated
by or allocated to SM Energy and the Hydrocarbons actually delivered on behalf
of SM Energy at that point.

 

“Income Tax Liability” means any Liability of SM Energy or any of its Affiliates
attributable to any federal, state or local income Tax measured by or imposed on
the net income of SM Energy or any of its Affiliates that was or is attributable
to SM Energy’s or any of its Affiliates’ ownership of an interest in or the
operation of the Assets.

 

“Indemnified Party” has the meaning set forth in Section 13.7(a).

 

“Indemnifying Party” has the meaning set forth in Section 13.7(a).

 

“Individual Environmental Threshold” means $50,000.

 

“Individual Title Defect Threshold” means $50,000.

 

“Interim Period” means that period of time from and after the Effective Time up
to Closing.

 

“Invasive Activities” has the meaning set forth in Section 5.1(b).

 

“Knowledge” means with respect to SM Energy, the actual knowledge of the
following Persons: Mark Mueller, Kenneth Knott, Ron Santi, and Rob Diedrich.

 

“Laws” means any constitution, decree, resolution, law, statute, act, ordinance,
rule, directive, order, treaty, code or regulation and any injunction or final
non-appealable judgment or any interpretation of the foregoing, as enacted,
issued or promulgated by any Governmental Authority.

 

“Leases” has the meaning set forth in the definition of “Assets” above.

 

“Liabilities” means any and all claims, causes of actions, payments, charges,
judgments, assessments, liabilities, losses, damages, penalties, fines, costs
and expenses, including any attorneys’ fees and legal or other expenses incurred
in connection therewith and including liabilities, costs, losses and damages for
personal injury or death or property damage.

 

“Material Adverse Effect” means any change, inaccuracy, effect, event, result,
occurrence, condition or fact (for the purposes of this definition, each, an
“event”) (whether foreseeable or not and whether covered by insurance or not)
that has had or would be reasonably likely to have, individually or in the
aggregate with any other event or events, a material adverse effect on the
ownership, operation or financial condition of the Assets, taken as a whole;
provided, however, that “Material Adverse Effect” shall not include such
material adverse effects resulting from (a) general changes in oil and gas
prices; (b) general changes in industry, economic or political conditions or
markets; (c) changes in conditions or developments generally applicable to the
oil and gas industry in the State of North Dakota; (d) acts of God, including
hurricanes and storms; (e) acts or failures to act of Governmental Authorities;
(f) civil unrest or similar disorder, terrorist acts or changes in Laws; (g)
effects or changes that are cured or no longer exist by the earlier of Closing
and the termination of this Agreement pursuant to Section 12.1, without cost to
Buyer; (h) changes in GAAP; and (i) changes resulting from the announcement of
the transactions contemplated hereby or the performance of the covenants set
forth in Article VIII; provided that, in each case, the changes and effects
described in clauses (a), (b) and (c) of this definition do not
disproportionately affect the Assets, taken as a whole.

 

36

 

 

“Material Contracts” has the meaning set forth in Section 3.7(a).

 

“Month” means any of the months of the Gregorian calendar.

 

“Net Acre” means, as computed separately with respect to each Lease, (a) the
number of gross acres in the lands covered by such Lease, multiplied by (b) the
interest in oil, gas and other minerals covered by such Lease in such lands,
multiplied by (c) the Working Interest to be transferred to Buyer as part of the
Assets; provided that if items (b) and/or (c) vary as to different areas of such
lands (including depths) covered by such Lease, a separate calculation shall be
done for each such area.

 

“Net Revenue Interest” means, with respect to any Well, the interest in and to
all Hydrocarbons produced, saved and sold from or allocated to such Well, after
giving effect to all Burdens thereon.

 

“NORM” means naturally occurring radioactive material.

 

“Operating Expenses” means all operating expenses (including Asset Taxes) and
capital expenditures incurred in the ownership and operation of the Assets in
the ordinary course of business and, where applicable, in accordance with the
Applicable Operating Agreement, and overhead costs charged to the Assets under
the Applicable Operating Agreement, but excluding Liabilities attributable to
(a) personal injury or death, property damage or violation of any Law, (b)
obligations to plug wells and dismantle or decommission facilities, (c) the
Remediation of any Environmental Condition under applicable Environmental Laws,
(d) obligations with respect to Imbalances, or (e) obligations to pay Working
Interests, royalties, overriding royalties or other interest owners revenues or
proceeds attributable to sales of Hydrocarbons relating to the Assets, including
those held in suspense.

 

“Operator” means the Person serving as operator under any Applicable Operating
Agreement.

 

“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.

 

“Permitted Encumbrances” means:

 

(a)          lessor’s royalties, non-participating royalties, overriding
royalties, reversionary interests and similar burdens upon, measured by or
payable out of production if the net cumulative effect of such burdens does not
(i) operate to reduce the Net Revenue Interest of SM Energy in any Well to an
amount less than the Net Revenue Interest set forth on Exhibit B for such Well,
(ii) obligate SM Energy to bear a Working Interest for such Well in any amount
greater than the Working Interest set forth on Exhibit B for such Well (unless
the Net Revenue Interest for such Asset is greater than the Net Revenue Interest
set forth on Exhibit B, in the same proportion as any increase in such Working
Interest) or (iii) increase the royalty and overriding royalty burdens for any
Lease to an amount greater than that set forth in Exhibit A;

 

(b)          Preferential Rights or similar agreements with respect to which (A)
waivers are obtained from the appropriate parties for the transaction
contemplated hereby, or (B) required notices have been given for the transaction
contemplated hereby to the holders of such rights and the appropriate period for
making an election has expired without an exercise of such rights;

 

(c)          required third party consents to assignments or similar agreements
with respect to which (A) consents have been obtained from the appropriate
parties for the transaction contemplated hereby, or (B) required notices have
been given for the transaction contemplated hereby to the holders of such rights
and the applicable period (as specified in the contract, agreement or other
instrument granting or reserving such rights) for giving notice of objection or
withholding of consent has expired without an exercise of such rights or the
period within which the failure to respond to such notice is considered under
the relevant contract, agreement or other instrument as deemed consent has
expired without SM Energy’s receipt of a notice of objection or withholding of
consent;

 

37

 

 

(d)          liens for Taxes or assessments not yet due or delinquent;

 

(e)          Customary Post-Closing Consents;

 

(f)          other than such rights that have already been triggered,
conventional rights of reassignment;

 

(g)          such Title Defects as Buyer may have waived or is deemed to have
waived pursuant to the terms of this Agreement or Title Defects that were not
properly asserted by Buyer prior to the Defect Claim Date (other than claims
which may be made pursuant to the special warranty of title set forth in the
Assignment);

 

(h)          all applicable Laws, and rights reserved to or vested in any
Governmental Authority (i) to control or regulate any Asset in any manner; (ii)
by the terms of any right, power, franchise, grant, license or permit, or by any
provision of Law, to terminate such right, power, franchise grant, license or
permit or to purchase, condemn, expropriate or recapture or to designate a
purchaser of any of the Assets; (iii) to use such property in a manner which
does not materially impair the use of such property for the purposes for which
it is currently owned and operated and (iv) to enforce any obligations or duties
affecting the Assets to any Governmental Authority, with respect to any
franchise, grant, license or permit;

 

(i)          rights of a common owner of any interest in rights-of-way or
easements currently held by SM Energy and such common owner as tenants in common
or through common ownership to the extent that the same does not materially
impair the use or operation of the Assets as currently used and operated;

 

(j)          easements, conditions, covenants, restrictions, servitudes,
permits, rights-of-way, surface leases and other rights in the Assets for the
purpose of surface operations, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines and removal of timber, grazing, logging operations, canals,
ditches, reservoirs and other like purposes, or for the joint or common use of
real estate, rights-of-way, facilities and equipment, (in each case) that do not
(i) materially impair the use, ownership or operation of the Assets (as
currently owned and operated), (ii) reduce the Net Revenue Interest of SM Energy
in any Well to an amount less than the Net Revenue Interest set forth on
Exhibit B, for such Well, (iii) obligate SM Energy to bear a Working Interest
for such Well in any amount greater than the Working Interest set forth on
Exhibit B, as applicable, for such Well (unless the Net Revenue Interest for
such Asset is greater than the Net Revenue Interest set forth on Exhibit B, in
the same proportion as any increase in such Working Interest) or (iv) increase
the royalty and overriding royalty burdens for any Lease to an amount greater
than that set forth in Exhibit A;

 

(k)          zoning and planning ordinances and municipal regulations;

 

(l)          vendors, carriers, warehousemen’s, repairmen’s, mechanics,
workmen’s, materialmen’s, construction or other like Encumbrances arising by
operation of Law in the ordinary course of business or incident to the
construction or improvement of any property in respect of obligations that are
not yet due;

 

(m)          Encumbrances created under Leases and/or Applicable Operating
Agreements or by operation of Law in respect of obligations that are not yet
due;

 

(n)          any Encumbrance affecting the Assets which is discharged by SM
Energy at or prior to Closing;

 

(o)          any Contracts, restrictions or exclusions set forth on Exhibit A or
Exhibit B, as applicable, and all litigation referenced in Schedule 3.6; and

 

38

 

 

(p)          the Leases and all other Encumbrances, Contracts (including the
Applicable Contracts), agreements, instruments, obligations, defects and
irregularities affecting the Assets that (in each case or in the aggregate) do
not (i) materially impair the use, ownership or operation of the Assets (as
currently owned and operated), (ii) reduce the Net Revenue Interest of SM Energy
in any Well to an amount less than the Net Revenue Interest set forth on Exhibit
B for such Well, (iii) obligate SM Energy to bear a Working Interest for such
Well in any amount greater than the Working Interest set forth on Exhibit B for
such Well (unless the Net Revenue Interest for such Asset is greater than the
Net Revenue Interest set forth on Exhibit B, in the same proportion as any
increase in such Working Interest) or (iv) increase the royalty and overriding
royalty burdens for any Lease to an amount greater than that set forth in
Exhibit A.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority or any other entity.

 

“Personal Property” means equipment, machinery, fixtures, and other real,
immovable, personal, movable and mixed property, including saltwater disposal
wells, well equipment, casing, rods, tanks, boilers, buildings, tubing, pumps,
motors, fixtures, machinery, compression equipment, flow lines, and separation
facilities, structures, materials, and other items used or held for use in the
operation thereof and located upstream of the outlet flange of the relevant
custody transfer meter (or, in the case of Hydrocarbon liquids, upstream of the
outlet flange in the tanks).

 

“Preferential Right” has the meaning set forth in Section 6.4.

 

“Preliminary Settlement Statement” has the meaning set forth in Section 2.6(a).

 

“Purchase Price” has the meaning set forth in Section 2.2, as such amount may be
adjusted from time to time pursuant to Section 2.4 and Section 2.6.

 

“Records” has the meaning set forth in the definition of “Assets” above.

 

“Remediation” means, with respect to an Environmental Condition, the
implementation and completion of any remedial, removal, response, construction,
closure, disposal or other corrective actions required under Environmental Laws
to correct or remove such Environmental Condition.

 

“Remediation Amount” means, with respect to an Environmental Condition, the
present value as of the Closing Date of the cost (net to the Asset) of the most
cost effective Remediation of such Environmental Condition that is reasonably
available.

 

“Schedules” means the schedule delivered to Buyer prior to the execution of this
Agreement setting forth specific exceptions to SM Energy’s representations and
warranties set forth in this Agreement.

 

“SM Energy” has the meaning set forth in the preamble to this Agreement.

 

“SM Indemnified Parties” has the meaning set forth in Section 13.3.

 

“Subject Special Warranty Claims” means those claims made by Buyer under the
special warranty of title in the Assignment relating to Title Defects that
attached or were created with respect to the Assets prior to the Execution Date.

 

“Surface Contracts” has the meaning set forth in the definition of “Assets”
above.

 

“Taxes” shall mean any and all federal, state, local, foreign and other taxes or
other assessments, including, without limitation, all net income, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, profit
share, license, lease, service, service use, value added, withholding, payroll,
employment, excise, estimated severance, stamp, occupation, premium, property,
windfall profit or other taxes of any kind whatsoever, together with any
interests, penalties, additions to tax, fines or other additional amounts
imposed thereon or related thereto, and the term “Tax” means any one of the
foregoing Taxes.

 

“Third Party Claim” has the meaning set forth in Section 13.7(b).

 

“Title Arbitrator” has the meaning set forth in Section 6.2(i).

 

39

 

 

“Title Benefit” means any right, circumstance or condition that operates to (a)
increase the Net Revenue Interest being assigned to Buyer in any Well above that
shown for such Well in Exhibit B, to the extent the same does not cause a
greater than proportionate increase in the Working Interest being assigned to
Buyer therein above that shown in Exhibit B, or (b) increase the Net Acres being
assigned to the Buyer in any Lease to greater than that shown therefor in
Exhibit A.

 

“Title Benefit Amount” has the meaning set forth in Section 6.2(d).

 

“Title Benefit Notice” has the meaning set forth in Section 6.2(b).

 

“Title Benefit Property” has the meaning set forth in Section 6.2(b).

 

“Title Defect” means any Encumbrance, defect or other matter that alone or in
combination with any other Encumbrance, defect or other matter causes SM Energy
not to have Defensible Title in and to any Asset; provided that the following
shall not be considered Title Defects:

 

(a)          defects in the chain of title consisting of the failure to recite
marital status in a document or omissions of successions of heirship or estate
proceedings, unless Buyer provides affirmative evidence that such failure or
omission could reasonably be expected to result in another Person’s superior
claim of title to the relevant Asset;

 

(b)          defects arising out of lack of survey, unless a survey is expressly
required by applicable Laws;

 

(c)          liens created under deeds of trust, mortgages and similar
instruments by the lessor under a Lease covering the lessor’s surface and
mineral interests in the land covered thereby that would customarily be accepted
in taking oil and gas leases or purchasing undeveloped oil and gas leases and
for which the lessee would not customarily seek a subordination of such lien to
the oil and gas leasehold estate prior to conducting drilling activities on the
Lease;

 

(d)          defects arising out of lack of corporate or other entity
authorization unless Buyer provides affirmative evidence that causes Buyer to
reasonably believe such corporate or other entity action may not have been
authorized and could reasonably be expected to result in another Person’s
superior claim of title to the relevant Asset;

 

(e)          defects based on a gap in SM Energy’s chain of title in the state’s
records as to state Leases, or in the county records as to other Leases, unless
such gap is affirmatively shown to exist in such records by an abstract of
title, title opinion or landman’s title chain or runsheet, which documents shall
be included in a Title Defect Notice;

 

(f)          defects that have been cured by applicable Laws of limitations or
prescription; and

 

(g)          any Encumbrance or loss of title resulting from SM Energy’s conduct
of business after the Execution Date in compliance with Section 8.1.

 

“Title Defect Amount” has the meaning set forth in Section 6.2(f).

 

“Title Defect Notice” has the meaning set forth in Section 6.2(a).

 

“Title Defect Property” has the meaning set forth in Section 6.2(a).

 

“Title Disputed Matters” has the meaning set forth in Section 6.2(i).

 

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the
Internal Revenue Code. All references herein to sections of the Treasury
Regulations shall include any corresponding provision or provisions of
succeeding, similar, substitute, proposed or final Treasury Regulations.

 

“Unit” has the meaning set forth in the definition of “Assets” above.

 

40

 

 

“Well” has the meaning set forth in the definition of “Assets” above.

 

“Working Interest” means, with respect to any Unit, Well or Lease, the interest
in and to such Unit, Well or Lease that is burdened with the obligation to bear
and pay costs and expenses of maintenance, development and operations on or in
connection with such Unit, Well or Lease, but without regard to the effect of
any royalties, overriding royalties, production payments, net profits interests
and other similar burdens upon, measured by, or payable out of production
therefrom.

 



41

